 

Exhibit 10.1

 



Execution Version

 

LEASE

 

BY AND BETWEEN

 

BROOKWOOD PHILADELPHIA I, LLC, a Delaware limited liability company, and

BROOKWOOD PHILADELPHIA II, LLC, a Delaware limited liability company,

as tenants in common

 

(“Landlord”)

 

and

 

JETPAY HR & PAYROLL SERVICES, INC.,

(“Tenant”)

 

 

 

  

TABLE OF CONTENTS

 

    Page       1. TERMS 1       2. THE PREMISES 3       3. TERM 4       4.
CONDITION OF THE PREMISES 4       5. MONTHLY RENT 4       6. TAXES 5       7.
OPERATING EXPENSES. 5       8. RECONCILIATION 6       9. INSURANCE. 7       10.
WAIVER OF SUBROGATION 9       11. SECURITY DEPOSIT 9       12. USE 10       13.
MAINTENANCE; SERVICES. 10       14. SUBLEASE; ASSIGNMENT 11       15. INDEMNITY;
NON-LIABILITY OF LANDLORD 12       16. UTILITIES 13       17. HOLDING OVER 14  
    18. NO RENT DEDUCTION OR SET OFF 14       19. CASUALTY 14       20.
SUBORDINATION; ESTOPPEL LETTERS 15       21. ALTERATIONS; RESTORATION. 17      
22. DEFAULT; REMEDIES. 18       23. NOTICES 22       24. EMINENT DOMAIN 22      
25. QUIET ENJOYMENT 22       26. RULES AND REGULATIONS 23       27.
ENVIRONMENTAL. 23       28. FINANCIAL STATEMENTS 24       29. BROKERS 24      
30. MISCELLANEOUS. 24

 



- i -

 



 

31. PARKING 26       32. SIGNAGE 26       33. INTENTIONALLY OMITTED 26       34.
CERTAIN RIGHTS RESERVED TO LANDLORD 27       35. LEASE COMMENCEMENT/ACCEPTANCE
OF PREMISES 27       36. WAIVER OF RIGHT TO JURY TRIAL 27       37. RECORDING 27

 

- ii -

 

  

1.          TERMS. Each reference in this Lease to any of the following subjects
shall be construed to incorporate the data stated for that subject in this
Section 1.

 

Date of this Lease:   October __, 2017       Name of Tenant:  

JetPay HR & Payroll Services, Inc.,

a Delaware corporation

      Notice Address of Tenant:   The Premises       Name of Landlord:  

Brookwood Philadelphia I, LLC, and

Brookwood Philadelphia II, LLC,

as tenants in common

     

Notice Address of Landlord:

 

 

 

Brookwood Philadelphia I, LLC, and

Brookwood Philadelphia II, LLC

c/o Brookwood Financial Partners, LLC

138 Conant Street

Beverly, Massachusetts 01915

Attention: Kurt Zernich, Director of Asset Management

      Landlord’s Remittance Address:  

Brookwood Philadelphia II, LLC

PO Box 780219

Philadelphia, PA 19178-0219

 

via overnight delivery to:

 

Brookwood Philadelphia II LLC

Lockbox 780219

Wells Fargo Bank, MAC Y1372-045

401 Market Street

Philadelphia, PA 19106

      Building:   The building located at 7450 Tilghman Street, Allentown,
Pennsylvania       Property:   The Building and the real property on which the
Building is located and any other buildings and improvements located thereon.  
      Premises:   Approximately 24,269 rentable square feet of space in the
Building commonly known as Suite 170, as approximately shown by the floor plan
attached hereto as Exhibit A.

 

 1 

 

 

Permitted Use:   General office, and operation of a business providing payroll
related services to customers, and no other use or purpose.       Term:   The
period of time beginning on the Commencement Date and ending at 11:59 P.M. on
the Expiration Date.       Commencement Date:   The later to occur of (i)
February 26, 2018 and (ii) Substantial Completion of the Work (as said terms are
defined in the Work Letter, Exhibit E).  Landlord and Tenant shall confirm the
Commencement Date pursuant to Section 35.       Expiration Date:   That certain
date which is the last day of the one hundred twenty eighth (128th) complete
calendar month following the Commencement Date.       Tenant’s Percentage:  
23.91%, being the ratio of rentable square footage of the Premises to the total
rentable square footage of the Building.  Landlord represents to Tenant that the
total rentable square footage of the Building is approximately 101,520.      
Base Taxes:   The Taxes for the calendar year 2018, without reduction for any
atypical one-time abatement.       Tax Excess:   Tenant’s Percentage of the
amount by which Taxes for any calendar year during the Term exceed Base Taxes.  
    Base Operating Expenses:   The Operating Expenses for the calendar year
2018.       Operating Expenses Excess:   Tenant’s Percentage of the amount by
which Operating Expenses exceed Base Operating Expenses for any calendar year
during the Term.       Security Deposit:   $40,448.33       Exhibits:  

Exhibit A          The Premises

Exhibit B           Rules and Regulations

Exhibit C           Commencement Letter

Exhibit D          Additional Stipulations

Exhibit E           Work Letter 

Exhibit F           Parking Plans and Location of Generator

 

All of the Exhibits listed above are incorporated into and made part of this
Lease.

 

 2 

 

  

Rent:   Base Rent and all Additional Rent.       Additional Rent:   All amounts
required to be paid by Tenant to Landlord pursuant to this Lease other than Base
Rent, including, without limitation, Operating Expenses and Taxes.       Base
Rent:    

 

Months of Term  Base Rent
(per annum)   Base Rent
(per month)   Base Rent
(per rentable square
foot, per annum)  Commencement Date-12  $485,380.00   $40,448.33   $20.00 
13-24  $497,514.50   $41,459.54   $20.50  25-36  $509,952.36   $42,496.03  
$21.01  37-48  $522,701.17   $43,558.43   $21.54  49-60  $535,768.70  
$44,647.39   $22.08  61-72  $549,162.92   $45,763.58   $22.63  73-84 
$562,891.99   $46,907.67   $23.19  85-96  $576,964.29   $48,080.36   $23.77 
97-108  $591,388.40   $49,282.37   $24.37  109-120  $606,173.11   $50,514.43  
$24.98  121-128 (plus any additional days necessary for the Term to expire on
the
Expiration Date)  $621,327.44   $51,777.29   $25.60 

 

*Plus the Utility Charge pursuant to Section 16 below.

 

Notwithstanding the foregoing, Base Rent shall be abated for the first (1st)
through the fourth (4th) months of the Term and the thirteenth (13th) through
the fifteenth (15th) months of the Term (collectively, the “Base Rent Abatement
Period”). In no event shall the Base Rent Abatement Period be deemed to reduce
or eliminate Tenant’s obligation to pay Additional Rent or any other amounts due
hereunder other than Base Rent. If Tenant defaults under this Lease beyond any
applicable notice and cure period, then Tenant’s right to abate the Base Rent
shall immediately terminate and be of no further force and effect and any and
all Base Rent which had been abated prior to Tenant’s default shall immediately
become due and payable.

 

2.          THE PREMISES. Landlord leases to Tenant, and Tenant leases from
Landlord, upon and subject to the terms and conditions of this Lease, the
Premises. The Premises are leased with the right of Tenant to use for its
customers, employees and visitors, in common with other parties entitled
thereto, such common areas and facilities as Landlord may from time to time
designate and provide.

 

 3 

 

 

3.          TERM. The Premises are leased for the Term. If for any reason
Landlord is unable to deliver possession of the Premises to Tenant on or prior
to the Commencement Date, then Landlord shall not be liable to Tenant for any
resultant loss or damage and this Lease shall not be affected except that the
Commencement Date shall be extended by one (1) day for each day of such delay.

 

4.          CONDITION OF THE PREMISES. The Premises are leased in an “as is” and
“where is” condition without any warranty of fitness for use or occupation
express or implied, it being agreed that Tenant has had an opportunity to
examine the condition of the Premises, that Landlord has made no representations
or warranties of any kind with respect to such condition, and that Landlord has
no obligation to do or approve any work or make or approve any improvements to
or with respect to the Premises to prepare the same for Tenant’s occupancy,
except in all respects for the Landlord’s Work described in the Work Letter
attached as Exhibit E.

 

5.          MONTHLY RENT. Commencing on the Commencement Date, Base Rent shall
be paid monthly in advance on or before the first day of each calendar month in
accordance with the schedule set forth in Section 1. The Base Rent shall not be
adjusted or modified if the actual rentable square footage of the Premises
varies from the rentable square footage set forth in Section 1. If the
Commencement Date shall be on any day other than the first day of a calendar
month, Base Rent for any partial month shall be prorated based on the number of
days in that month. Unless otherwise provided herein, commencing on the
Commencement Date, Additional Rent shall be paid monthly in advance on or before
the first day of each calendar month. If the Commencement Date shall be on any
day other than the first day of a calendar month, Additional Rent for any
partial month shall be prorated based on the number of days in that month. Rent
shall be paid to Landlord, without notice or demand, and without deduction or
offset, in lawful money of the United States of America, at Landlord’s
Remittance Address as set forth in Section 1 or to such other address as
Landlord may from time to time designate in writing. Tenant acknowledges that
the late payment of Rent or other sums due hereunder shall cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which shall be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Property.
Accordingly, if any installment of Rent or any other sums due from Tenant shall
not be received by Landlord within five (5) business days of when due, Tenant
shall pay to Landlord a late charge equal to five percent (5%) of such overdue
amount. In addition, any amount due to Landlord, if not paid when due, shall
bear interest from the date due until paid at the lesser of: (i) the Prime Rate
(as hereinafter defined) plus five percent (5%) per annum, or (ii) the highest
rate permitted by law (the “Default Rate”). The term “Prime Rate” shall mean the
Prime Rate as published in The Wall Street Journal from time to time. The
parties agree that such late charges represent a fair and reasonable estimate of
the costs Landlord shall incur by reason of late payment by Tenant. The
acceptance of such late charges by Landlord shall in no event constitute a
waiver of Tenant’s default with respect to the overdue amount or prevent
Landlord from exercising any of the other rights and remedies granted hereunder.
Notwithstanding anything to the contrary in this Lease, Tenant shall pay the
first full monthly installment of Rent due hereunder (i.e. Rent for the first
complete month of the Term, or, if applicable, for the first complete month
following any initial abatement period) simultaneously with Tenant’s execution
and delivery of this Lease.

 

 4 

 

 

6.          TAXES. Tenant shall pay monthly commencing in January 1, 2019, as
Additional Rent, one-twelfth (1/12) of the Tax Excess based on estimates
provided by Landlord from time to time and subject to reconciliation as provided
in Section 8 below. No credit or payment shall be due to Tenant in the event
Taxes for any year are less than Base Taxes. “Taxes” means all taxes,
assessments and fees levied upon the Property by any governmental entity based
upon the ownership, leasing, renting or operation of the Property. Landlord may
allocate Taxes incurred with respect to multiple buildings on the Property among
such buildings, in a reasonable, fair and consistent manner. Taxes shall not
include any federal, state or local net income, capital stock, succession,
transfer, replacement, gift, estate or inheritance taxes; provided, however, if
at any time during the Term, a tax or excise on income is levied or assessed by
any governmental entity in lieu of or as a substitute for, in whole or in part,
real estate taxes or other ad valorem taxes, such tax shall constitute and be
included in Taxes to the extent, and only to the extent, that it is a substitute
for real estate taxes or other ad valorem taxes. In addition to the foregoing,
Tenant shall pay Landlord, as Additional Rent, for any use, rent or sales tax,
service tax, value added tax, franchise tax or any other tax on Rent however
designated as well as for any taxes which are reasonably attributable to the
cost or value of Tenant’s equipment, furniture, fixtures and other personal
property located in the Premises or the cost or value of any leasehold
improvements made in or to the Premises by or for Tenant. All expenses,
including attorneys’ fees and disbursements, experts’ and other witnesses’ fees,
incurred in contesting the validity or amount of any Taxes or in obtaining a
refund of Taxes shall be considered as part of the Taxes for the year in which
the expenses are incurred.

 

7.          OPERATING EXPENSES. Tenant shall pay monthly, as Additional Rent,
one-twelfth (1/12) of the Operating Expenses Excess based on estimates provided
by Landlord from time to time and subject to reconciliation as provided in
Section 8 below. No credit or payment shall be due to Tenant in the event
Operating Expenses for any year are less than Base Operating Expenses.
“Operating Expenses” means and includes all legitimate bona fide expenses,
costs, fees and disbursements paid or incurred by or on behalf of Landlord for
managing, operating, maintaining, improving, servicing or repairing the Building
or Property and all associated plumbing, heating, ventilation, air conditioning,
lighting, electrical, mechanical and other systems, including, without
limitation, costs of: performing the Landlord’s obligations described in Section
13; janitorial services, the repair, maintenance, repaving and re-striping of
any parking and dock areas; providing any services or amenities such as
conference rooms, parking garage, or cafeteria, as applicable; exterior
maintenance, repair and repainting; landscaping; snow removal; utilities (unless
otherwise provided in Section 16); a management fee and administration costs of
five percent (5%) of gross revenue (Base Rent and Additional Rent from the
Building); supplies and sundries; sales or use taxes on supplies or services;
charges or assessments under any easement, license, declaration, restrictive
covenant or association; legal and accounting expenses; insurance premiums for
casualty insurance and liability insurance carried on the Building by Landlord;
and compensation and all fringe benefits, worker’s compensation insurance
premiums and payroll taxes paid to, for or with respect to all persons directly
engaged in the operation, administration maintenance and repair of the Property,
excluding any salaries and compensation to persons that own any equity in the
Landlord, or such persons’ relatives. Landlord may allocate any item of
Operating Expenses that benefits multiple buildings on the Property among such
buildings, , in a reasonable, fair and consistent manner.. Landlord may allocate
any item of Operating Expenses among different portions or occupants of the
Building or Property based on use or other considerations as determined by
Landlord in Landlord’s discretion, , in a reasonable, fair and consistent
manner.. If there is less than ninety five percent (95%) occupancy during any
period, Landlord will adjust those Operating Expenses that are affected by
variations in occupancy levels to the amount of Operating Expenses that would
have been incurred had there been ninety five percent (95%) occupancy.

 

 5 

 

 

Notwithstanding the foregoing, Operating Expenses shall not include costs of
alterations to the premises of other tenants of the Property, depreciation
charges, interest and principal payments on mortgages, ground rental payments
and real estate brokerage and leasing commissions; costs incurred for Landlord’s
general overhead and any other expenses not directly attributable to the
operation and management of the Building or the Property; costs of selling or
financing any of Landlord’s interest in the Property; costs incurred by Landlord
for the repair of damage to the Property to the extent that Landlord is
reimbursed by insurance proceeds; and the costs of services and utilities
separately chargeable to individual tenants of the Building. The costs of
capital improvements shall not be included in Operating Expenses except for
those capital improvements which are intended to reduce Operating Expenses,
which are for replacements (as opposed to additions or new improvements) on
non-structural items located in the common areas required to keep such areas in
good condition, or which are required under any governmental laws, regulations,
or ordinances that were not applicable to the Building as of the Date of this
Lease, which, together with any financing charges incurred in connection
therewith, shall be amortized over their useful life in accordance with
generally accepted accounting principles.

 

Notwithstanding the foregoing, the maximum increase in the amount of
Controllable Operating Expenses (defined hereinbelow) that may be included in
calculating such Operating Expenses for each calendar year after 2018 during the
Term shall be limited to 5% per calendar year on a cumulative basis. For the
purposes hereof, Controllable Operating Expenses means all Operating Expenses
other than real estate taxes, insurance premiums for casualty insurance and
liability insurance carried on the Building by Landlord in reasonable amounts of
coverage, and snow removal, janitorial supplies, and water and sewer.

 

8.          RECONCILIATION. Any failure by Landlord to deliver any estimate or
statement of Additional Rent required under this Lease shall not operate as a
waiver of Landlord’s right to collect all or any portion of Additional Rent due
hereunder. On an annual basis, Landlord shall provide Tenant with a statement of
all actual Operating Expenses for the preceding year. If Tenant has made
estimated payments of Operating Expenses or Taxes in excess of the actual amount
due, Landlord shall credit Tenant with any overpayment against the next Rent
otherwise due, provided, however, if such overpayment occurs within the final
year of the Term, then Landlord shall within sixty (60) days reimburse Tenant in
the amount of such overpayment in cash as part of Landlord’s reconciliation
procedure at the end of the Term. If the actual amount due exceeds the estimated
payments made by Tenant during the preceding year, Tenant shall pay the
difference to Landlord within fifteen (15) business days and such obligation
shall survive the expiration or earlier termination of this Lease.

 

 6 

 

 

Tenant shall have the right during the Term, by providing written notice to
Landlord (the “Review Notice”) within sixty (60) days after receiving Landlord’s
statement of actual Operating Expenses, to review Landlord’s records relating to
Operating Expenses for such year. Within a reasonable period of time after
receipt of a timely Review Notice, Landlord shall make such records available
for Tenant’s review at either Landlord’s home office or at the office of the
property manager for the Building. If Tenant fails to give Landlord written
notice stating in reasonable detail any objection to Landlord’s statement of
actual Operating Expenses within thirty (30) days after such records are made
available to Tenant for review then Tenant shall be deemed to have approved
Landlord’s statement of Operating Expenses for such year and Tenant shall have
no further right to object or contest such statement. Upon Landlord’s receipt of
a timely objection notice from Tenant, Landlord and Tenant shall work together
in good faith to resolve the discrepancy between Landlord’s statement and
Tenant’s review. If Landlord and Tenant determine that Operating Expenses for
the year in question are less than reported in Landlord’s statement, Landlord
shall provide Tenant with a credit against future Rent in the amount of any
overpayment by Tenant. Likewise, if Landlord and Tenant determine that Operating
Expenses for the year in question are greater than reported in Landlord’s
statement, Tenant shall forthwith pay to Landlord the amount of underpayment by
Tenant. Any information obtained by Tenant pursuant to the provisions of this
section shall be treated as confidential and Landlord may require that Tenant
execute a confidentiality agreement as a condition of Tenant’s review. If Tenant
retains an agent to review Landlord’s books and records for any year, such agent
must (i) be a CPA firm (ii) not be compensated on a contingency basis, and (iii)
execute a confidentiality agreement with respect to such review. Tenant shall be
solely responsible for all costs incurred by Tenant in connection with such
review. Notwithstanding anything herein to the contrary, Tenant shall not be
permitted to review Landlord’s records or to dispute any statement of Operating
Expenses if Tenant is in default or if Tenant has not first paid to Landlord the
amount due as shown on Landlord’s statement of actual Operating Expenses.

 

9.          INSURANCE.

 

(A)      Tenant shall maintain the following insurance in force from the date
upon which Tenant first enters the Premises and throughout the Term and
thereafter for so long as Tenant is in occupancy of any part of the Premises:

 

(i)         Commercial General Liability insurance with limits of at least
$1,000,000 per occurrence, $2,000,000 general aggregate, and, if the Tenant
manufacturers or produces a product, $2,000,000 products completed operations
aggregate or such larger amounts as Landlord may reasonably require from time to
time, covering bodily injury and property damage arising out of the use of the
Premises, as well as products/completed operations, blanket contractual
liability, personal injury and advertising liability;

 

(ii)        Worker’s Compensation insurance as required by the state in which
the Premises is located covering occupational injuries or disease to all
employees of Tenant and to any contractors, subcontractors or other agents used
by Tenant for work or other activities on or about the Premises. Such policy
shall include Employer’s Liability limits of at least $500,000 each accident,
$500,000 each employee, and $500,000 disease;

 

 7 

 

 

(iii)       Business Automobile Liability insurance for all owned (Symbol 1),
non-owned (Symbol 9) hired, rented and/or borrowed (Symbol 8) vehicles used by
the Tenant, its employees or agents. Such policy shall include a combined single
limit of liability of at least $1,000,000 per claim for bodily injury and
property damage and shall provide that employees are insureds;

 

(iv)       Excess or Umbrella Liability insurance with a limit of at least
$5,000,000 providing additional limits of insurance over the primary per
occurrence and aggregate limits of the Commercial General Liability (including
bodily injury, property damage, products/completed operations,
personal/advertising injury and blanket contractual liability), Employer’s
Liability, and Business Auto Liability insurance required in (i), (ii), and
(iii) above; and

 

(v)        Property insurance covering “all risk” of physical damage to Tenant’s
personal property and any property in the care, custody, and control of the
Tenant. In addition this policy shall cover any direct or indirect physical
damage to all alterations, additions, improvements (including carpeting, floor
coverings, paneling, decorations, fixtures and any improvements or betterments
to the Premises made by Tenant or by Landlord at Tenant’s request or for
Tenant’s benefit) situated in or about the Premises. Such coverage shall be for
the full replacement value of the covered property.

 

(B)        Tenant’s Commercial General Liability, and Excess Liability/Umbrella
Liability policies shall name Landlord, Landlord’s managing agent, and
Landlord’s mortgagee as Additional Insureds and shall be primary insurance as to
any insurance carried by the parties designated as Additional Insureds. All
policies purchased and maintained by Tenant to satisfy the requirements in this
Lease must be purchased from an insurance company with a minimum rating of “A-
X” or its equivalent from one of the major rating agencies (AM Best, Moodys,
Standard & Poors, Fitch) that is admitted or eligible to do business in the
state where the Premises is located.

 

(C)        Tenant shall provide Landlord with a certificate of insurance for
each policy simultaneously with the delivery of an executed counterpart of this
Lease and prior to each renewal of such insurance. Such certificates of
insurance shall be on an ACORD Form 27 or ISO Form 2026 or their equivalent,
shall certify that such policy has been or shall be issued and that it provides
the coverage and limits required above, and shall provide that the insurance
shall not be canceled or materially changed unless thirty (30) days prior
written notice shall be given to Landlord. In addition to providing the
certificates of insurance required herein, Tenant shall also promptly furnish
any additional information, including complete copies of Tenant’s insurance
policies, as Landlord may request from time to time pertaining to Tenant’s
insurance coverage. Tenant shall notify Landlord in writing at least sixty (60)
days in advance if Tenant intends to or receives a notice that its insurance
company intends to cancel or non-renew such insurance for any reason, or if the
required coverage or limits are to be materially changed from the initial
requirements in this Lease. In the event that the applicable statutory time
period is less than sixty (60) days, then Tenant shall notify Landlord within
three (3) business days of receipt of any cancellation or non-renew notice. In
the event that Tenant fails to obtain or maintain the insurance required above
or fails to provide the Certificates of Insurance required, Landlord may, at its
option, obtain such insurance on behalf of Tenant. Tenant shall pay, as
Additional Rent upon demand, the reasonable cost of such insurance plus a
twenty-five percent (25%) surcharge. Landlord’s failure to obtain such coverage
on behalf of Tenant shall not limit Tenant’s liability in the event of an
uncovered loss.

 

 8 

 

 

(D)       Landlord shall carry or cause to be carried such insurance in amounts
and with deductibles as a reasonably prudent landlord would purchase and
maintain with respect to the Property. Tenant shall pay Tenant’s Percentage of
Landlord’s insurance premiums (“Insurance Premiums”) during the Term of the
Lease as a part of Operating Expenses. Tenant shall not do or permit to be done
anything which shall contravene, invalidate, or increase the cost of the
Landlord’s insurance and shall comply with all rules, orders, regulations,
requirements and recommendations of Landlord or its insurance companies relating
to or affecting the condition, use, or occupancy of the Premises. If Tenant does
conduct any activity within or about the Premises that results in an increase to
the cost of Landlord’s insurance Tenant shall reimburse Landlord for the entire
amount of such additional premiums or surcharges on demand.

 

10.       WAIVER OF SUBROGATION. Notwithstanding any other language of this
Lease to the contrary, Landlord and Tenant each waive their respective rights to
recover from the other for any and all loss of or damage to their respective
property if such loss or damage is covered, or required by this Lease to be
covered, by insurance. Tenant shall obtain an endorsement acknowledging such
waiver from its insurance company(s) evidencing compliance with this section.

 

11.       SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall deposit
with Landlord the amount of the Security Deposit specified in Section 1 of this
Lease. Provided that Tenant has paid all amounts due and has otherwise performed
all obligations hereunder, the Security Deposit shall be returned to Tenant
without interest within sixty (60) days of the expiration of the Term, further
provided that Landlord may deduct from the Security Deposit prior to returning
it any amounts owed by Tenant to Landlord. If Tenant defaults under any
provision of this Lease, Landlord may, but shall not be obligated to, apply all
or any part of the Security Deposit to cure the default. In the event Landlord
elects to apply the Security Deposit as provided for above, Tenant shall, within
five (5) business days after Landlord’s demand, restore the Security Deposit to
the original amount. Furthermore, if Tenant defaults under this Lease more than
two (2) times during any twelve (12) month period, irrespective of whether such
default is cured, then, without limiting Landlord’s other rights and remedies,
Landlord may, in Landlord’s sole discretion, modify the amount of the Security
Deposit. Within ten (10) days after notice of such modification, Tenant shall
submit to Landlord the required additional sums and Tenant’s failure to do so
shall constitute an Event of Default without further notice or right to cure,
and Landlord shall have the right to exercise any remedy provided for in this
Lease. Landlord may, at its discretion, commingle the Security Deposit with its
other funds. Upon any sale or other conveyance of the Building, Landlord shall
transfer the Security Deposit (or any amount of the Security Deposit remaining)
to a successor owner, and Tenant agrees to look solely to the successor owner
for repayment of the same, if it was transferred. The Security Deposit shall not
operate as a limitation on any recovery to which Landlord may be entitled.

 

 9 

 

 

12.       USE. The Premises shall be used for the Permitted Use and for no other
purposes whatsoever. Tenant shall not do or permit to be done in or about the
Premises, Building or Property anything which is prohibited by any ordinance,
order, rule, regulation, certificate of occupancy, or other governmental
requirement, now in force or which may hereafter be enacted, including, without
limitation, the Americans with Disabilities Act of 1990, as amended
(collectively, “Applicable Law”). Tenant shall comply with all Applicable Law in
its use of the Premises and common areas of the Property. Tenant shall use and
cause all contractors, agents, employees, invitees and visitors of Tenant to use
the Premises and any common area of the Property in such a manner as to prevent
waste, nuisance and any disruption of other occupants. Tenant shall not place a
load upon any floor in the Premises exceeding the floor load per square foot of
area which such floor was designed to carry or which is allowed by law. Tenant
shall, at Tenant’s sole cost and expense, make any changes necessary to bring
the Premises into compliance with any Applicable Law. The judgment of any court
of competent jurisdiction or the admission by Tenant in any action or proceeding
against Tenant, whether Landlord is a party thereto or not, that Tenant has
violated any Applicable Law in the use or occupancy of the Premises, Building or
Property shall be conclusive of that fact as between Landlord and Tenant.

 

13.       MAINTENANCE; SERVICES. Excepting only those obligations for which
Landlord is expressly responsible pursuant to this section, Tenant will,
throughout the Term and at its sole cost, keep and maintain the Premises and all
fixtures and equipment located therein, including, without limitation,
carpeting, wall-covering, doors, plumbing and other fixtures, and any
alterations performed for the benefit of the Premises, clean safe and in good
working order, condition and repair and make all necessary repairs and
replacements thereto, including, without limitation, replacing all interior
broken glass with glass of the same size and quality as that broken and
repairing or replacing all systems or portions of systems exclusively serving
the Premises including, without limitation, electrical, mechanical, plumbing and
heating, ventilating and air conditioning systems. All repairs and replacements
required of Tenant in connection herewith shall be of a quality and class at
least equal to the minimum building standards established by the then applicable
building code requirements in Allentown, Pennsylvania and shall be done in a
good and workmanlike manner in compliance with all applicable laws and the terms
and conditions of this Lease. If Tenant fails to consistently maintain the
Premises in compliance with the terms hereof, Landlord shall have the right to
do such acts and expend such funds at the expense of Tenant as are reasonably
required and Tenant shall reimburse Landlord for the cost thereof as Additional
Rent upon demand. If Tenant uses heat generating machines or equipment in the
Premises that materially affect the temperature otherwise maintained by the
heating, ventilating and air conditioning system, Landlord reserves the right to
install supplementary units for the Premises and the cost of supplementary
units, if installed by Landlord, including the cost of installation, operation
and maintenance, shall be paid by Tenant to Landlord as Additional Rent upon
demand. Should Tenant require any additional service not provided by Landlord
pursuant to this Lease, including any services furnished outside the Building’s
normal business hours, Landlord may, but shall not be obligated to, furnish such
additional service and Tenant agrees to pay Landlord’s charges therefor,
including a reasonable administrative fee, any taxes imposed thereon, and, where
appropriate, a reasonable allowance for depreciation of any systems being used
to provide such service, as Additional Rent upon demand.

 

Landlord shall maintain the roof, foundation, exterior walls, structural
portions, elevators, if any, any common areas and electrical, plumbing,
mechanical and fire protection systems (subject to systems exclusive to the
Premises such as dishwashers) of the Building, the cost of which shall be
included as a part of Operating Expenses, provided that Landlord shall have no
obligation to make any repairs unless Landlord has first received written notice
of the need for such repairs from Tenant. Notwithstanding the foregoing, any
damage to the Property occasioned by the negligence or willful act of Tenant or
any person claiming under Tenant, or contractors, agents, employees, invitees or
visitors of Tenant or any such person, shall be repaired by and at the sole
expense of Tenant, except that Landlord shall have the right, at its sole
option, to make such repairs and to charge Tenant for all costs and expenses
incurred in connection therewith and Tenant shall pay the cost therefor as
Additional Rent upon demand.

 

 10 

 

 

14.       SUBLEASE; ASSIGNMENT. Tenant shall not mortgage, pledge, hypothecate
or otherwise encumber its interest in this Lease. Tenant shall not allow the
Premises to be occupied, in whole or in part, by any other party and shall
neither sublet the Premises, in whole or in part, nor assign this Lease, nor
amend any sublease or assignment to which Landlord has consented, without in
each case obtaining the prior written consent of Landlord. Any sublease or
assignment, or amendment to any sublease or assignment, without Landlord’s prior
written consent shall, at Landlord’s option, be null, void and of no effect, and
shall, at Landlord’s option, constitute an Event of Default. The provisions of
this section shall apply to a transfer, by one or more transfers, of all, or
substantially all, of the business or assets of Tenant, of a majority of the
stock, partnership or membership interests, or other evidences of ownership, of
Tenant, and of any shares, voting rights or ownership interests of Tenant which
results in a change in the identity of the entity or entities which exercise, or
may exercise, effective control of Tenant as if such transfers were an
assignment of this Lease. Tenant must request Landlord’s consent to any
assignment or sublease at least thirty (30) days prior to the proposed effective
date of the assignment or sublease. At the time of its request, Tenant shall
provide Landlord in writing: (a) the name and address of the proposed assignee
or subtenant, (b) a complete copy of the proposed assignment or sublease, (c)
reasonably satisfactory information about the nature, business, and business
history of the proposed assignee or subtenant and its proposed use of the
Premises, and (d) banking, financial or other credit information about the
proposed assignee or subtenant sufficient to enable Landlord to determine its
financial condition and operating performance. Landlord shall not unreasonably
withhold, condition or delay its consent to Tenant’s written request to sublease
the Premises or assign this Lease which is made in compliance with the terms and
conditions of this section. Without limiting the other instances in which it may
be reasonable for Landlord to withhold its consent to an assignment or sublease,
Landlord’s refusal to consent to any proposed assignment or sublease shall not
be unreasonable if: (a) the financial condition or operating performance of the
proposed subtenant or assignee, determined in Landlord’s reasonable discretion,
is less than the greater of the financial condition or operating performance of
the Tenant on (i) the date of execution of this Lease or (ii) the date of
Tenant’s request for Landlord’s consent to the proposed assignment or sublease,
(b) Tenant is in default under any of the terms, covenants or conditions of this
Lease, (c) the proposed use of the Premises may result in: (i) increased wear
and tear on the Premises, Building or Property or (ii) any adverse effect on
other tenants in the Building or adjacent buildings owned by Landlord, (d) the
proposed subtenant or assignee is a governmental agency, (e) Landlord has space
available elsewhere in the Building which can accommodate the needs of the
proposed subtenant or assignee or the proposed subtenant or assignee is a
prospect to whom Landlord has made a proposal for the lease of space within the
prior six (6) months, in Allentown, PA, (g) the proposed subtenant or assignee
would cause Landlord to be in violation of any covenant or restriction contained
in another lease or other agreement, or (h) Landlord’s lender, if any, does not
consent to the proposed sublease or assignment.

 

 11 

 

 

No subletting or assignment shall release Tenant from Tenant’s obligations under
this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. Any subtenant
shall, at Landlord’s election, attorn to Landlord following any early
termination of this Lease and any assignee shall be jointly and severally liable
for the full performance of all of Tenant’s obligations hereunder. Landlord may
require, as a condition to granting Landlord’s consent with respect to the
provisions of this section, that the proposed subtenant or assignee enter into a
written agreement with Landlord confirming the obligations of such subtenant or
assignee under this Lease. Tenant shall pay, as Additional Rent on demand, all
legal fees incurred by Landlord in connection with each proposed assignment or
sublease whether or not Landlord’s consent is obtained. If Tenant receives rent
or other payments under any assignment or sublease in excess of the payments
made by Tenant to Landlord under this Lease (as such amounts are adjusted on a
per square foot basis if less than all of the Premises is transferred), then
Tenant shall pay Landlord one-half of such excess after deducting the actual out
of pocket costs of tenant improvements, market brokerage commissions, and
reasonable legal fees incurred by Tenant in connection with such sublease or
assignment. Landlord’s consent to one assignment or sublease shall not be deemed
a waiver of the requirement of Landlord’s consent to any subsequent assignment
or sublease. In the event Tenant seeks to assign its interest in this Lease, and
Landlord does not consent to such proposed assignment, Landlord may elect to
terminate this Lease in its entirety, and the last day of the Term of this Lease
shall be the thirtieth (30th) day after Landlord notifies Tenant of Landlord’s
election to terminate this Lease. In the event Tenant seeks to sublet all or any
portion of the Premises and Landlord does not consent to such proposed sublease,
Landlord may elect to terminate this Lease with respect to the portion of the
Premises that would be subject to such sublease and the last day of the Term of
this Lease for such space shall be the thirtieth (30th) day after Landlord
notifies Tenant of Landlord’s election to terminate this Lease and, if less than
the entire Premises is affected, Landlord shall have the right to perform any
alterations to make such space a self-contained rental unit.

 

15.       INDEMNITY; NON-LIABILITY OF LANDLORD. Except to the extent prohibited
by law, as a material part of the consideration for Landlord’s execution of this
Lease, Tenant shall neither hold nor attempt to hold Landlord or its employees
or Landlord’s agents or contractors or their employees liable for, and Tenant
covenants and agrees that it shall indemnify and defend Landlord for and against
any and all penalties, damages, fines, causes of action, liabilities, judgments,
expenses (including, without limitation, attorneys’ fees) or charges incurred in
connection with or arising from: (i) the use or occupancy of the Premises by
Tenant or any person claiming under Tenant; (ii) any acts, omissions or
negligence of Tenant or any person claiming under Tenant, or contractors,
agents, employees, invitees or visitors of Tenant or any such person; (iii) any
breach, violation or nonperformance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees or visitors of Tenant or
any such person of any term, covenant or provision of this Lease or any law,
ordinance or governmental requirement of any kind; (iv) any injury or damage to
the person, property or business of Tenant, its employees, agents, contractors,
invitees, visitors or any other person entering upon the Property under the
express or implied invitation of Tenant; or (v) any matter occurring in the
Premises during the Term, except for any such matter occurring in the Premises
which arises directly as a result of Landlord’s gross negligence or willful
misconduct and not as a result of any other matter described in (i) through (iv)
above.

 

 12 

 

 

Except for the grossly negligent acts or willful misconduct of the Landlord, the
Landlord, to the fullest extent not prohibited by law, shall not be liable for
any damage occasioned by failure to keep the Premises, Building or Property in
repair, nor for any damage done or occasioned by or from plumbing, gas,
electricity, water, sprinkler, or other pipes or sewerage or the bursting,
leaking or running of any pipes, tank or plumbing fixtures, in, above, upon or
about the Premises or the Building nor from any damage occasioned by water, snow
or ice being upon or coming through the roof, skylights, trap door or otherwise,
nor for any damages arising from acts, or neglect of co-tenants or other
occupants of the Building or of any owners or occupants of adjacent or
contiguous property, nor for any loss of or injury to property or business
occurring, through, in connection with or incidental to the failure to furnish
any such services or the interruption of any services to the Premises. Further,
Landlord shall not be liable or responsible to Tenant for any loss or damage to
any property or person occasioned by theft or any other criminal act, fire, act
of God, public enemy, injunction, riot, strike, insurrection, war, court order,
law of requisition or order of any governmental authority.

 

Landlord shall not be liable in any event for incidental or consequential
damages to Tenant by reason of any default by Landlord hereunder, whether or not
Landlord is notified that such damages may occur. The term “Landlord”, as used
in this Lease, so far as covenants or obligations to be performed by Landlord
are concerned, means only the owner or owners at the time in question of the
Landlord’s interest in the Building, and in the event of any transfer or
transfers of title to the Landlord’s interest in the Building, the Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved from and after the date of
such transfer or conveyance of all liability as respects the performance of any
covenants or obligations on the part of the Landlord contained in this Lease
thereafter to be performed. Tenant’s sole recourse against Landlord, and any
successor to the interest of Landlord in the Premises, is to the interest of
Landlord, and any successor, in the Premises and the Building of which the
Premises are a part. In no event whatsoever shall Landlord or any beneficiary of
any trust of which Landlord is a trustee or any of Landlord’s officers,
directors, partners, managers, members, shareholders, agents, attorneys and
employees ever be personally liable hereunder.

 

16.       UTILITIES. Tenant shall contract directly with public utility
providers for all utilities which are separately metered to the Premises and
shall pay such utility providers directly and promptly when due. If any utility
is not separately metered to the Premises, the cost of such utility consumed on
the Premises, as reasonably determined by Landlord, by reference to a submeter,
if applicable, or otherwise, shall be paid by Tenant as a part of Operating
Expenses. Tenant’s obligation to pay for utilities provided to the Premises
during the Term shall survive the expiration or earlier termination of the
Lease. Tenant shall not utilize an alternative provider for a utility service
other than the public utility provider servicing the Property unless Tenant
shall first obtain the written consent of Landlord. Landlord shall in no way be
liable or responsible for any loss, damage, or expense that Tenant may sustain
or incur by reason of any change, failure, interruption, or defect in the supply
or character of the electric energy furnished to the Premises or Building. To
ensure the proper functioning and protection of all utilities, Tenant agrees to
abide by all reasonable regulations and requirements which Landlord may
prescribe and to allow Landlord and its utility providers access to all electric
lines, feeders, risers, wiring, and any other machinery within the Premises.

 

 13 

 

 

17.       HOLDING OVER. If Tenant or any party claiming by or under Tenant
remains in occupancy of the Premises or any part thereof beyond the expiration
or earlier termination of this Lease, such holding over shall be without right
and a tenancy at sufferance, and Tenant shall be liable to Landlord for any loss
or damage incurred by Landlord as a result thereof, including consequential
damages. In addition, for each month or any part thereof that such holding over
continues, Tenant shall pay to Landlord a monthly fee for the use and occupancy
of the Premises equal to the greater of (a) the monthly fair market rental for
the Premises and (b) one hundred fifty percent (150%) of the Rent payable for
the month immediately preceding such hold over for the first thirty (30) days of
such holdover and equal to the greater of (a) the monthly fair market rental for
the Premises and (b) two hundred percent (200%) of the Rent payable for the
month immediately preceding such hold over thereafter, and there shall be no
adjustment or abatement for any partial month. The provisions of this section
shall not be deemed to limit or exclude any of Landlord’s rights of re-entry or
any other right granted to Landlord hereunder, at law or in equity.

 

18.       NO RENT DEDUCTION OR SET OFF. Tenant’s covenant to pay Rent is and
shall be independent of each and every other covenant of this Lease. Tenant
agrees that any claim by Tenant against Landlord shall not be deducted from Rent
nor set off against any claim for Rent in any action. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any remedy provided in this Lease or at law. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

 

19.       CASUALTY. If the Premises or any part thereof are damaged by fire or
other casualty, Tenant shall give prompt notice thereof to Landlord. If the
Premises or the Building are totally or partially damaged or destroyed by fire
or other casualty, thereby rendering the Premises totally or partially
inaccessible or unusable, Landlord shall diligently restore and repair the
Premises and the Building to substantially the same condition they were in prior
to such damage. Provided that such damage was not caused by the act or omission
of Tenant or any of its employees, agents, licensees, invitees or subtenants,
until the repair and restoration of the Premises is completed Base Rent shall be
abated for that part of the Premises that Tenant is unable to use without
substantial interference and is not occupied while repairs are being made, based
on the ratio that the amount of unusable rentable area bears to the total
rentable area of the Premises. Landlord shall bear the costs and expenses of
repairing and restoring the Premises and the Building, provided, however, that
Landlord shall not be obligated to spend more than the net proceeds of insurance
proceeds made available for such repair and restoration nor shall Landlord be
obligated to repair or restore, or to pay for the repair or restoration of, any
furnishings, equipment or personal property belonging to Tenant or any
alterations, additions, or improvements (including carpeting, floor coverings,
paneling, decorations, fixtures) made to the Premises or Building by Tenant or
by Landlord at Tenant’s request or for Tenant’s benefit. It shall be Tenant’s
sole responsibility to repair and restore all such items.

 

 14 

 

 

Notwithstanding the foregoing, (a) if there is a destruction of the Building
that exceeds twenty-five percent (25%) of the replacement value of the Building
from any risk, whether or not the Premises are damaged or destroyed, or (b) if
Landlord reasonably believes that the repairs and restoration cannot be
completed despite reasonable efforts within ninety (90) days after the
occurrence of such damage, or (c) if Landlord reasonably believes that there
shall be less than two (2) years remaining in the Term (exclusive of any
extension options) upon the substantial completion of such repairs and
restoration, or (d) if any mortgagee or lender fails or refuses to make
sufficient insurance proceeds available for repairs and restoration, or (e) if
zoning or other applicable laws or regulations do not permit such repairs and
restoration, Landlord shall have the right to terminate this Lease by giving
written notice of termination to Tenant within one hundred eighty (180) days
after the occurrence of such damage. If this Lease is terminated pursuant to the
preceding sentence, all Rent payable hereunder shall be apportioned and paid to
the date of termination.

 

All time periods provided in this Section for Landlord’s performance shall be
subject to extension on account of delays in effectuating a satisfactory
settlement with any insurance company involved and events beyond Landlord’s
reasonable control. In the event of any damage or destruction to the Building or
Premises, it shall be Tenant’s responsibility to secure the Premises and, upon
notice from Landlord, to remove forthwith, at its sole cost and expense,
property belonging to Tenant or its licensees from such portion of the Premises
as Landlord shall request.

 

Notwithstanding anything to the contrary in this section, in the event Landlord
elects or is required to repair and restore the Premises, and such repair has
not commenced within ninety (90) days after the date of casualty, or been
substantially completed within two hundred seventy (270) days following the date
repair was commenced, Tenant shall have the right to terminate the Lease by
providing written notice to Landlord, such termination to be effective sixty
(60) days after notice from Tenant is received by Landlord, unless Landlord
substantially completes the repairs within such sixty (60) day period.

 

20.       SUBORDINATION; ESTOPPEL LETTERS.

 

(A)       This Lease is expressly subordinate to any current or future mortgage
or mortgages placed on the Property and to all other documents executed in
connection with any such mortgage. Tenant agrees not to pay rent more than
thirty (30) days in advance and to attorn to any party acquiring rightful
possession of the Premises by or through any such mortgage ("Successor
Landlord"). Notwithstanding anything to the contrary in this Lease, Successor
Landlord shall not be liable for or bound by any of the following matters: (i)
any right of Tenant to any offset, defense, claim, counterclaim, reduction,
deduction, or abatement against Tenant's payment of rent or performance of
Tenant's other obligations under this Lease, arising from Landlord's breach or
default under this Lease ("Offset Right") that Tenant may have against Landlord
or any other party that was landlord under this Lease at any time before the
occurrence of any attornment by Tenant ("Former Landlord") relating to any event
or occurrence before the date of attornment, including any claim for damages of
any kind whatsoever as the result of any breach by Former Landlord that occurred
before the date of attornment; provided, however, the foregoing shall not limit
either (x) Tenant’s right to exercise against Successor Landlord any Offset
Right otherwise available to Tenant because of events occurring after the date
of attornment or (y) Successor Landlord’s obligation to correct any conditions
that existed as of the date of attornment and violate Successor Landlord’s
obligations as landlord under this Lease; (ii) any obligation with respect to
any security deposited with Former Landlord, unless such security was actually
delivered to Successor Landlord; (iii) any payment of rent that Tenant may have
made to Former Landlord more than thirty (30) days before the date such rent was
first due and payable under the Lease with respect to any period after the date
of attornment other than, and only to the extent that, the Lease expressly
required such a prepayment; and (iv) to commence or complete any initial
construction of improvements in the Premises, unless sums to commence or
complete such construction shall have been actually delivered to Successor
Landlord by way of an assumption of escrow accounts or otherwise; and (v) to pay
Tenant any sum(s) that any Former Landlord owed to Tenant unless such sums, if
any, shall have been actually delivered to Successor Landlord by way of an
assumption of escrow accounts or otherwise.

 

 15 

 

 

Tenant shall send to each Mortgagee (after notification of the identity of such
Mortgagee and the mailing address thereof is provided to Tenant) copies of all
default notices that Tenant sends to Landlord; such notices to said mortgagee
shall be sent concurrently with the sending of the notices to Landlord and in
the same manner as notices are required to be sent pursuant to this Lease.
Tenant will accept performance of any provision of this Lease by such mortgagee
as performance by, and with the same force and effect as though performed by,
Landlord. If any act or omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to claim a partial or total eviction, Tenant shall not exercise such
right until (a) Tenant gives notice of such act or omission to Landlord and
Mortgagee, and (b) a reasonable period of time for remedying such act or
omission elapses following the time when Mortgagee becomes entitled under the
applicable mortgage to remedy same (which reasonable period shall in no event be
less than the period to which Landlord is entitled under this Lease).

 

(B)       Tenant agrees that from time to time it shall deliver to Landlord or
Landlord’s mortgagee or designee within ten (10) business days of the date of
Landlord’s or Landlord’s mortgagees or such other designee’s request, a
statement, in writing, certifying (i) that this Lease is unmodified and in full
force and effect, if this is so, or if there have been modifications, that the
Lease, as modified, is in full force and effect; (ii) the dates to which Rent
and other charges have been paid; (iii) that Landlord is not in default under
any provisions of this Lease or, if in default, the nature thereof in reasonable
detail; (iv) the subordination of this Lease to any current or future mortgage
or mortgages placed on the Property by Landlord and Tenant’s agreement to attorn
to any party acquiring rightful possession of the Premises by or through any
such mortgage; and (v) such other true statements as Landlord or Landlord’s
mortgagee or designee may require. Tenant’s failure to execute and deliver such
statements within the time required shall, at Landlord’s election, be an Event
of Default and shall also be conclusive upon Tenant that (a) this Lease is in
full force and effect and has not been modified except as represented by
Landlord; (b) that Landlord is not in default under any provisions of this Lease
and that Tenant has no right of offset, counterclaim or deduction against Rent;
and (c) not more than one month’s Rent has been paid in advance.

 

 16 

 

 

21.       ALTERATIONS; RESTORATION.

 

(A)       Tenant shall not make or permit to be made any alterations, additions,
or improvements in or to the Premises (“Alterations”) without first obtaining
the prior written consent of Landlord which consent may be withheld in
Landlord’s sole discretion. All Alterations (i) must comply with all applicable
laws, (ii) must be compatible with the Building and its mechanical, electrical,
heating, ventilating, air-conditioning and life safety systems; (iii) must not
interfere with the use and occupancy of any other portion of the Building by any
other tenant or their invitees; and (iv) must not affect the integrity of the
structural portions of the Building. In addition, Landlord may impose as a
condition to such consent such additional requirements as Landlord in its sole
discretion deems necessary or desirable, including, without limitation: (a)
Tenant’s submission to Landlord, for Landlord’s prior written approval, of all
plans and specifications relating to the Alterations; (b) Landlord’s prior
written approval of the time or times when the Alterations are to be performed;
(c) Landlord’s prior written approval of the contractors and subcontractors
performing work in connection with the Alterations; (d) Tenant’s receipt of all
necessary permits and approvals from all governmental authorities having
jurisdiction over the Premises prior to the construction of the Alterations; (e)
Tenant’s delivery to Landlord of such bonds and insurance as Landlord
customarily requires; (f) Tenant’s payment to Landlord of a commercially
reasonable fee for Landlord’s supervision of any Alterations; (g) Tenant’s and
Tenant’s contractor’s compliance with such construction rules and regulations
and building standards as Landlord promulgates from time to time; and (i)
Tenant’s delivery to Landlord of “as built” drawings of the Alterations in such
form or medium as Landlord may require. All direct and indirect costs relating
to any modifications, alterations or improvements of Building, whether outside
or inside of the Premises, required by any governmental agency or by law as a
condition or as the result of any Alteration requested or effected by Tenant
shall be borne by Tenant. Landlord may elect to perform such modifications,
alterations or improvements (at Tenant’s sole cost and expense) or require such
performance directly by Tenant. Tenant shall not permit any mechanic’s lien or
other liens to be placed upon the Premises or the Building as a result of any
materials, services or labor ordered by or provided to Tenant or any of Tenant’s
agents, officers, or employees. Without waiving any other rights or remedies
under this Lease, Landlord may bond or insure or otherwise discharge any such
lien and Tenant shall reimburse Landlord for any amount paid by Landlord in
connection therewith as Additional Rent upon demand. Notwithstanding the
foregoing, Landlord will not withhold its consent to the performance by Tenant
of cosmetic Alterations that (a) cost less than $20,000.00 in the aggregate in
any calendar year (b) are not visible from the exterior of the Premises, and (c)
comply with requirements (i) through (iv) of this subsection, provided prior
notice of such cosmetic Alterations has been provided to Landlord.

 

(B)        Upon the expiration or earlier termination of the Lease, Tenant shall
surrender the Premises in good working order and condition. Tenant shall remove
any and all Alterations, trade fixtures, equipment, data/telecommunications
cabling and wiring installed by or on behalf of Tenant and furniture from the
Premises and Tenant shall fully repair any damage, including any structural
damage above normal wear and tear, occasioned by the removal of the same.
Notwithstanding the foregoing, Landlord may require that Tenant not remove any
or all Alterations and any such Alteration or Alterations shall become a part of
the realty and shall belong to Landlord without compensation, and title thereto
shall pass to Landlord under this Lease as by a bill of sale. At Landlord’s
election, all Alterations, trade fixtures, equipment, wire and cable, furniture,
fixtures, other personal property not removed shall conclusively be deemed to
have been abandoned by Tenant and may be appropriated, sold, stored, destroyed
or otherwise disposed of by Landlord without notice to Tenant or to any other
person and without obligation to account for them. Tenant shall pay Landlord all
reasonable expenses incurred in connection with Landlord’s disposition of such
property, including without limitation the cost of repairing any damage to the
Building or the Premises caused by removal of such property, and shall hold
Landlord harmless from loss, liability, or expense arising from the claims of
third parties such as Tenant’s lenders whose loans are secured by such property.
Tenant’s obligations under this section shall survive the end of this Lease.

 

 17 

 

 

22.       DEFAULT; REMEDIES.

 

(A)       In addition to any other acts or omissions designated in this Lease as
Events of Default, each of the following shall constitute an Event of Default by
Tenant hereunder: (i) the failure to make any payment of Rent or any installment
thereof or to pay any other sum required to be paid by Tenant under this Lease
or under the terms of any other agreement between Landlord and Tenant after
written notice and grace period of five (5) days to cure (the notice and cure
period shall not be offered for more than 2 defaults per 12 month period); (ii)
the use or occupancy of the Premises for any purpose other than the Permitted
Use without Landlord’s prior written consent or the conduct of any activity in
the Premises which constitutes a violation of law; (iii) if the interest of
Tenant or any part thereof under this Lease shall be levied on under execution
or other legal process and said interest shall not have been cleared by said
levy or execution within fifteen (15) days from the date thereof; (iv) if any
voluntary or involuntary petition in bankruptcy or for corporate reorganization
or any similar relief shall be filed by or against Tenant or any guarantor of
the Lease or if a receiver shall be appointed for Tenant or any guarantor or any
of the property of Tenant or guarantor; (v) if Tenant or any guarantor of the
Lease shall make an assignment for the benefit of creditors or if Tenant shall
admit in writing its inability to meet Tenant’s debts as they mature; (vi) if
any insurance required to be maintained by Tenant pursuant to this Lease shall
be cancelled or terminated or shall expire or shall be reduced or materially
changed, except, in each case, as permitted in this Lease, or mutually agreed to
in writing by the parties; (vii) if Tenant shall fail to immediately discharge
or bond over any lien placed upon the Premises in violation of this Lease;
(viii) if Tenant shall abandon or vacate the Premises during the Term; (ix) if
Tenant shall fail to execute and deliver an estoppel certificate or
subordination agreement as required hereunder; or (x) the failure to observe or
perform any of the other covenants or conditions in this Lease which Tenant is
required to observe and perform and which Tenant has not corrected within twenty
(20) days after written notice thereof to Tenant, provided, however, that if (x)
Tenant can not through best efforts correct such failure within said twenty (20)
day period, and (y) Tenant has provided Landlord with written documentation
detailing the steps taken to correct the failure prior to the twentieth (20th)
day of said period, then Tenant shall have such longer period as is reasonably
required to correct any such default not to exceed twenty (20) additional days;
provided, however, that if said failure involves the creation of a condition
which, in Landlord’s reasonable judgment, is dangerous or hazardous, Tenant
shall be required to cure same within 24 hours.

 

(B)        Upon the occurrence of an Event of Default by Tenant beyond any
applicable notice and cure period, the unamortized cost of all legal fees,
Tenant allowances, work performed by Landlord to the Premises, and any other
Tenant inducements paid or provided under this Lease plus interest on the
foregoing items accruing from the date of such Event of Default at the Default
Rate shall immediately become due, and Landlord may, at its option, with or
without notice or demand of any kind to Tenant or any other person, exercise any
one or more of the following described remedies, in addition to all other rights
and remedies provided at law, in equity or elsewhere herein, and such rights and
remedies shall be cumulative and none shall exclude any other right allowed by
law:

 

 18 

 

 

(i)         Landlord may terminate this Lease, repossess and re-let the
Premises, in which case Landlord shall be entitled to recover as damages (in
addition to any other sums or damages for which Tenant may be liable to
Landlord) a lump sum equal to the amount by which the present value of the
excess Rent remaining to be paid by Tenant for the balance of the Term of the
Lease exceeds the fair market rental value of the Premises, after deduction of
all anticipated expenses of reletting. For the purpose of determining present
value, Landlord and Tenant agree that the interest rate shall be the rate
applicable to the then-current yield on obligations of the U.S. Treasury having
a maturity date on or about the Expiration Date. Should the fair market rental
value of the Premises for the balance of the Term (after deduction of all
anticipated expenses of reletting) exceed the value of the Rent to be paid by
Tenant for the balance of the Term, Landlord shall have no obligation to pay to
or otherwise credit Tenant for any such excess amount;

 

(ii)        Landlord may, without terminating the Lease, terminate Tenant’s
right of possession, repossess the Premises including, without limitation,
removing all or any part of Tenant’s personal property in the Premises and to
place such personal property in storage or a public warehouse at the expense and
risk of Tenant, and relet the same for the account of Tenant for such rent and
upon such terms as shall be satisfactory to Landlord. For the purpose of such
reletting, Landlord is authorized to decorate, repair, remodel or alter the
Premises. Tenant shall pay to Landlord as damages a sum equal to all Rent under
this Lease for the balance of the Term unless and until the Premises are relet.
If the Premises are relet, Tenant shall be responsible for payment upon demand
to Landlord of any deficiency between the Rent as relet and the Rent for the
balance of this Lease, all costs and expenses of reletting, and all reasonable
decoration, repairs, remodeling, alterations, additions and collection of the
rent accruing therefrom. Tenant shall not be entitled to any rents received by
Landlord in excess of the rent provided for in this Lease. No re-entry or taking
possession of the Premises by Landlord shall be construed as an election to
terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination, Landlord may at
any time thereafter elect to terminate this Lease for any breach, and in
addition to the other remedies it may have, recover as damages (in addition to
any other sums or damages for which Tenant may be liable to Landlord) a lump sum
equal to the amount by which the present value of the excess Rent remaining to
be paid by Tenant for the balance of the Term of the Lease exceeds the fair
market rental value of the Premises, after deduction of all anticipated expenses
of reletting. In the event Landlord repossesses the Premises as provided above,
Landlord may remove all persons and property from the Premises and store any
such property at the cost of Tenant, without liability for damage; and

 

(iii)       Landlord may, but shall not be obligated to, and without waiving or
releasing Tenant from any obligations of Tenant hereunder, make any payment or
perform such other act on Tenant’s part to be made or performed as provided in
this Lease. All sums so paid by Landlord and all necessary incidental costs
shall be payable to Landlord as Additional Rent on demand and Tenant covenants
to pay such sums.

 

 19 

 

 

(iv)       By notice to Tenant, Landlord shall have the right to accelerate all
Rent and all expense due hereunder and otherwise payable in installments over
the remainder of the Term; and the amount of accelerated rent to the termination
date, without further notice or demand for payment, shall be due and payable by
Tenant within five (5) days after Landlord has so notified Tenant, such amount
collected from Tenant shall be discounted to present value using an interest
rate of six percent (6%) per annum. Any Additional Rent which has not been
included, in whole or in part, in accelerated rent, shall be due and payable by
Tenant during the remainder of the Term, in the amounts and at the times
otherwise provided for in this Lease.

 

(C)       Tenant agrees that Landlord may file suit to recover any sums falling
due under the terms of this section from time to time and that no suit or
recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord.

 

(D)       Tenant shall promptly pay upon notice, as Additional Rent, all
reasonable costs, charges and expenses incurred by Landlord (including, without
limitation, reasonable fees and out-of-pocket expenses of legal counsel,
collection agents, and other third parties retained by Landlord) together with
interest thereon at the rate set forth in Section 5 of this Lease, in collecting
any amount due from Tenant, enforcing any obligation of Tenant hereunder, or
preserving any rights or remedies of Landlord; and Tenant shall pay all
reasonable attorneys’ fees and expenses arising out of any litigation,
negotiation or transaction in which Tenant causes Landlord, without Landlord’s
fault, to become involved or concerned.

 

(E)       No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy on account of the violation of such
provision, even if such violation be continued or repeated subsequently, and no
express waiver by Landlord shall be valid unless in writing and shall not affect
any provision other than the one specified in such written waiver and that
provision only for the time and in the manner specifically stated in the waiver.
No receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Term or Tenant’s right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given Tenant prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of Rent shall not waive or affect said
notice, suit or judgment. Landlord shall not be required to serve Tenant with
any notices or demands as a prerequisite to its exercise of any of its rights or
remedies under this Lease, other than those notices and demands specifically
required under this Lease. Tenant expressly waives the service of any statutory
demand or notice which may be specified in the Landlord and Tenant Act of
Pennsylvania, Act of April 6, 1951, as amended, or ay similar or successor
provision of law and agrees that five (5) days’ notice shall be sufficient in
any case where a longer period may be statutorily specified.

 

 20 

 

 

(F)       In addition to, and not in lieu of any of the foregoing rights granted
to Landlord: TENANT HEREBY EMPOWERS ANY PROTHONOTARY, CLERK OF COURT OR ATTORNEY
OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS WHICH MAY BE
BROUGHT FOR ANY RENT, OR ANY CHARGES HEREBY RESERVED OR DESIGNATED AS RENT OR
ANY OTHER SUM PAYABLE BY TENANT TO LANDLORD UNDER OR BY REASON OF THIS LEASE,
INCLUDING, WITHOUT LIMITATION, ANY SUM PAYABLE HEREUNDER, AND TO SIGN FOR TENANT
AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION OR ACTIONS FOR THE
RECOVERY OF SAID RENT, CHARGES AND OTHER SUMS, AND IN SAID SUIT OR IN SAID
ACTION OR ACTIONS TO CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY PART OF THE
RENT SPECIFIED IN THIS LEASE AND THEN UNPAID INCLUDING, AT LANDLORD’S OPTION,
THE RENT FOR THE ENTIRE UNEXPIRED BALANCE OF THE TERM OF THIS LEASE, AND ALL OR
ANY PART OF ANY OTHER OF SAID CHARGES OR SUMS, AND FOR INTEREST AND COSTS
TOGETHER WITH REASONABLE ATTORNEY’S FEES OF 5%. SUCH AUTHORITY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID
FROM TIME TO TIME AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES,
PAYMENTS, COSTS AND EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS
MAY BE EXERCISED AS WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY
EXTENSION OR RENEWAL OF THIS LEASE.

 

WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

In any action to confess judgment in ejectment or for rent in arrears, Landlord
shall first cause to be filed in such action an affidavit made by it or someone
acting for it setting forth the facts necessary to authorize the entry of
judgment, of which facts such affidavit shall be conclusive evidence, and if a
true copy of this Lease (and of the truth of the copy such affidavit shall be
sufficient evidence) be filed in such action, it shall not be necessary to file
the origins as a warrant of attorney, any rule of Court, custom or practice to
the contrary notwithstanding.

 

 21 

 

 

__________ (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT
TENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES
THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING
OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A
MONEY JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH
JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD
SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD
RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO
LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM
AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL
RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE. TENANT
SPECIFICALLY WAIVES AND DISCLAIMS SECTION 5601.3(b) OF TITLE 20, CHAPTER 56 OF
THE PENNSYLVANIA CONSOLIDATED STATUTES.

 

23.       NOTICES. All notices permitted or required hereunder shall be in
writing and (i) delivered personally, (ii) sent by U.S. certified mail, postage
prepaid, with return receipt requested, or (iii) sent overnight by nationally
recognized overnight courier and sent to the respective parties at the Notice
Addresses provided in Section 1 of this Lease. If sent by U.S. certified mail,
such notice shall be considered received by the addressee on the second (2nd)
business day after posting. If sent by nationally recognized overnight courier,
such notice shall be considered received by the addressee on the first (1st)
business day after deposit with the courier. Notices may be given by an agent on
behalf of Landlord or Tenant. Any notice from Landlord to Tenant shall also be
deemed to have been given if delivered to the Premises, addressed to Tenant.

 

24.       EMINENT DOMAIN. If during the Term (a) the whole of the Premises or
the Building shall be taken by any governmental or other authority having powers
of eminent domain or conveyed to such entity under threat of the exercise of
such power or (b) any part of the Premises or the Building shall be so taken or
conveyed and as a result, the remainder of the Premises or the Building has been
rendered impractical, in Landlord’s sole judgment, for the operation of
Landlord’s rental activities on the Property, this Lease shall terminate on the
date of the taking or conveyance, and rent shall be apportioned to the date
thereof. Tenant shall have no right to any apportionment of or any share in any
condemnation award or judgment for damages made for the taking or conveyance of
any part of the Premises or the Building. Tenant has the right to pursue its own
condemnation award, claim or judgement through separate proceedings for the loss
of leasehold improvements paid for by Tenant, fixtures and relocation expenses
so long as Tenant’s award does not diminish or otherwise adversely affect
Landlord’s award.

 

25.       QUIET ENJOYMENT. Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. “During the term of this Lease, Landlord shall provide
for the use of the Tenant along with the other tenants of the Building; (i) a
conference room having a permitted occupancy and seating for 120 persons; (ii) a
conference room having a permitted occupancy and seating for 20-25 persons with
moveable tables and (iii) a fitness center with equipment and workout devices
and that has a permitted occupancy of 10 persons.

 

 22 

 

 

25.       Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

26.       RULES AND REGULATIONS. Tenant agrees to comply with (and cause its
agents, contractors, employees and invitees to comply with) the rules and
regulations attached hereto as Exhibit B and with such reasonable modifications
thereof and reasonable additions thereto as Landlord may from time to time make.
Landlord agrees to enforce the rules and regulations uniformly against all
tenants of the Property. Landlord shall not be liable, however, for any
violation of said rules and regulations by other tenants or occupants of the
Building or Property.

 

27.       ENVIRONMENTAL. “Environmental Laws” shall mean all federal, state and
local laws (including, without limitation, case and common law), statutes,
regulations, rules, ordinances, guidance, permits, licenses, grants, orders,
decrees and judgments relating to the environment, human health and safety.
“Hazardous Substances” shall mean all explosive materials, radioactive
materials, hazardous or toxic materials, wastes, chemicals or substances,
petroleum, petroleum by-products and petroleum products (including, without
limitation, crude oil or any fraction thereof), asbestos and asbestos-containing
materials, radon, lead, polychlorinated biphenyls, mold, urea-formaldehyde, and
all materials, wastes, chemicals and substances that are regulated by any
Environmental Law; except for a di minimis amount of standard office cleaning
products for use in the Premises. Tenant shall not (i) manufacture, generate,
utilize, store, handle, treat, process, or release any Hazardous Substances at,
in, under, from or on the Premises or Property or (ii) suffer or permit to occur
any violation of Environmental Laws with respect to the Premises or Property.
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord
and at Tenant’s sole cost) and hold harmless Landlord and its partners,
managers, members, officers, directors, employees, agents, successors, grantees,
assigns and mortgagees from any and all claims, demands, liabilities, damages,
expenses, fees, costs, fines, penalties, suits, proceedings, actions, causes of
action and losses of any and every kind and nature, including, without
limitation, diminution in value of the Property, damages for the loss or
restriction on use of the rentable or usable space or of any amenity, natural
resource damages, damages arising from any adverse impact on leasing space on
the Premises or Property, and sums paid in settlement of claims and for
attorney’s fees, consultant’s fees and expert’s fees that may arise during or
after the Term or any extension of the Term in connection with any breach by
Tenant of the covenants contained in this section, the presence, release or
threatened release of Hazardous Substances at, in, under, from, to or on the
Premises or Property, or any violation or alleged violation of any Environmental
Laws. For purposes of this section, the term “costs” includes, without
limitation, costs, expenses and consultant’s fees, expert’s fees and attorney’s
fees incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal, restoration, monitoring or maintenance work. This
covenant of indemnity shall survive the termination of this Lease.
Notwithstanding the foregoing, the prohibition contained herein shall not apply
to ordinary office products that may contain de minimis quantities of Hazardous
Substances, provided such products are used in compliance with Environmental
Laws; however, Tenant’s indemnification obligations are not diminished with
respect to the presence of such products. Tenant shall immediately notify
Landlord of any release or threatened release at, in, under, from, to or on the
Premises or Property.

 

 23 

 

 

28.       FINANCIAL STATEMENTS. From time to time, but not more often than once
each year, Tenant shall furnish Landlord within ten (10) business days of such
request copies of financial statements showing Tenant’s current financial
condition and the results of the previous year’s operations which shall be
certified as true and correct by the chief financial officer, or other
responsible officer, of Tenant.

 

29.       BROKERS. Landlord utilized the services of Colliers International (the
“Listing Broker”) and Tenant utilized the services of Gola Corporate Real Estate
(the “Non-Listing Broker”) in connection with this Lease. Tenant represents to
Landlord that Tenant did not involve any other brokers in procuring this Lease.
Landlord shall pay a commission to the Non-Listing Broker and the Listing Broker
as is agreed to by the parties per a separate agreement. Tenant agrees to
forever indemnify, defend and hold Landlord harmless from and against any
commissions, liability, loss, cost, damage or expense (including reasonable
attorneys’ fees) that may be asserted against or incurred by Landlord by any
broker other than the Listing Broker and Non-Listing Broker as a result of any
misrepresentation by Tenant hereunder.

 

30.       MISCELLANEOUS.

 

(A)       Time is of the essence of this Lease and each of its provisions.

 

(B)       This Lease and all covenants and agreements herein contained shall be
binding upon, apply, and inure to the respective heirs, executors, successors,
administrators and assigns of all parties to this Lease; provided, however, that
this Lease shall not inure to the benefit of any assignee, heir, administrator,
devisee, legal representative, successor, transferee or successor of Tenant
except upon the prior written consent of Landlord.

 

(C)       This Lease contains the entire agreement of the parties, all other and
prior representations, negotiations and agreements having been merged herein and
extinguished hereby. No modification, waiver or amendment of this Lease or of
any of its conditions or provisions shall be binding upon either party hereto
unless in writing signed by both parties.

 

(D)       The captions of sections and subsections of this Lease are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such sections or subsections.

 

(E)        Interpretation of this Lease shall be governed by the laws of the
state or commonwealth in which the Premises is located, without regard to
conflict of laws. Tenant and Landlord irrevocably submits to the nonexclusive
jurisdiction of the courts of said state or commonwealth and agrees that all
suits, actions, claims or proceedings may be heard and determined in such
courts. Tenant waives any objection which it may have at any time to the laying
of venue of any suit, action, claim or proceeding arising out of or relating to
this Lease. The foregoing shall not be deemed to preclude Landlord from bringing
any suit, action, claim or proceeding in connection with this Lease in any other
jurisdiction.

 

(F)        This Lease is and shall be deemed and construed to be the joint and
collective work product of Landlord and Tenant and, as such, this Lease shall
not be construed against either party, as the otherwise purported drafter of
same, by any court of competent jurisdiction in order to resolve any
inconsistency, ambiguity, vagueness or conflict, if any, in the terms or
provisions contained herein.

 

 24 

 

 

(G)        In the event that either party thereto shall be delayed or hindered
in or prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure labor, inability to
procure materials or equipment or reasonable substitutes therefore, failure of
power, fire or other casualty, restrictive government laws or regulations,
judicial orders, enemy or hostile government actions, riots, insurrection or
other civil commotions, war or other reason of a like nature not at the fault of
the party delayed in performing any act as required under the terms of this
Lease (“Force Majeure”), then performance of such act shall be excused for the
period of delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay. Force Majeure
shall not operate to excuse Tenant from the prompt payment of Rent or any other
payments required under the terms of this Lease.

 

(H)       Tenant shall reimburse Landlord as Additional Rent on demand for all
reasonable out-of-pocket expenses, including without limitation legal,
engineering or other professional services or expenses incurred by Landlord in
connection with any requests by Tenant for consents or approvals hereunder.

 

(I)         A final determination by a court of competent jurisdiction that any
provision of this Lease is invalid shall not affect the validity of any other
provision, and any provision so determined to be invalid shall, to the extent
possible, be construed to accomplish its intended effect.

 

(J)         If more than one person or entity shall ever be Tenant, the
liability of each such person and entity shall be joint and several.

 

(K)       If Tenant is a corporation, a limited liability company, an
association or a partnership, it shall, concurrently with the signing of this
Lease, at Landlord’s option, furnish to Landlord certified copies of the
resolutions of its board of directors (or of the executive committee of its
board of directors) or consent of its members or partners authorizing Tenant to
enter into this Lease. Moreover, each individual executing this Lease on behalf
of Tenant represents and warrants that he or she is duly authorized to execute
and deliver this Lease and that Tenant is a duly organized corporation, limited
liability company, association or partnership under the laws of the state of its
incorporation or formation, is qualified to do business in the jurisdiction in
which the Building is located, is in good standing under the laws of the state
of its incorporation or formation and the laws of the jurisdiction in which the
Building is located, has the power and authority to enter into this Lease, and
that all corporate or partnership action requisite to authorize Tenant to enter
into this Lease has been duly taken.

 

(L)        The submission of this Lease to Tenant is not an offer to lease the
Premises, or an agreement by Landlord to reserve the Premises for Tenant.
Landlord shall not be bound to Tenant until Tenant has duly executed and
delivered an original Lease to Landlord and Landlord has duly executed and
delivered an original Lease to Tenant. Notwithstanding the Commencement Date or
Commencement Date contemplated in Section 1 hereof, this Lease shall take effect
and be binding upon the parties hereto as of its execution and delivery.

 

(M)       This Lease may be executed in any number of counterparts, and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Any signature to this Lease transmitted via facsimile (or other
electronic means) shall be deemed an original signature and be binding upon the
parties hereto.

 

 25 

 

 

(N)       Tenant represents and warrants to Landlord that neither Tenant nor any
of Tenant’s members, shareholders or other equity owners, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

 

31.       PARKING. Tenant, its employees and visitors, shall be entitled to the
non-exclusive use, on a first come-first serve basis, of parking areas in the
back lot designated by Landlord. Landlord shall supply a parking area having at
least of 7 spaces per each 1,000 sq. feet of the Building. Additionally, Tenant
shall be entitled to exclusive use of: (i) twenty-five (25) parking spaces for
delivery vehicles; (ii) four (4) reserved parking spaces near the Tenant’s side
entrance of the Building; and (iii) eight (8) reserved Tenant visitor parking
spaces near the front entrance of the Building, all as designated on the plans
attached hereto as Exhibit F. Any cost to designate such spaces for exclusive
use by Tenant may be deducted by Landlord from the Tenant Improvement Allowance
set forth in the Work Letter attached hereto as Exhibit E. Landlord shall not be
obligated to enforce parking limits. Tenant shall not use any parking space
designated by Landlord as visitor parking or as exclusive to other parties. If
Tenant uses parking in excess of that provided for herein, and if such excess
use occurs on a regular basis, and if Tenant fails, after written notice from
Landlord of any one violation, to reduce its excess use of the parking areas,
then such excess use shall constitute an Event of Default under this Lease
without further notice or opportunity to cure such Event of Default.

 

32.       SIGNAGE. Subject to Landlord’s review and approval, Tenant, at
Landlord’s expense, shall be entitled to Building standard suite entry and
directory signage. Landlord may specify that the design of such signage be
similar to, or consistent with, the design and location of other signs
identifying tenants in the Building. Such signage shall be subject to all
applicable laws and ordinances. Upon termination of this Lease, Tenant shall
remove such signage and repair any damage caused thereby.

 

33.       INTENTIONALLY OMITTED.

 

 26 

 

 

34.       CERTAIN RIGHTS RESERVED TO LANDLORD. Landlord reserves the following
rights, each of which Landlord may exercise without notice or liability to
Tenant, and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Premises and shall
not give rise to any claim for set-off or abatement of Rent or any other claim:
(a) to enter the Premises for the purposes of examining the same or to make
repairs or alterations or to provide any service, except that Landlord may not
enter areas containing confidential information without an escort of Tenant’s
selection except in cases of emergency; (b) to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, parking areas and any other common areas, (c) to
change the name or street address of the Building or the suite number of the
Premises; (d) to install, affix and maintain any and all signs on the exterior
or interior of the Building; (e) to make repairs, decorations, alterations,
additions or improvements, whether structural or otherwise, in, about and to the
Building or common areas and for such purposes temporarily close doors,
corridors and other areas of the Building and interrupt or temporarily suspend
services or use of common areas; (f) to retain at all times, and to use in
appropriate instances, keys to all doors within and into the Premises; (g) to
grant to any person or to reserve unto itself the exclusive right to conduct any
business or render any service in the Building; (h) to show the Premises at
reasonable times and upon reasonable prior notice and, if vacated or abandoned,
to prepare the Premises for reoccupancy; (i) to install, use and maintain in and
through the Premises pipes, conduits, wires and ducts serving the Building; (j)
to approve the weight, size and location of safes or other heavy equipment or
other articles which may be located in the Premises and to determine the time
and manner in which such articles may be moved in, about or out of the Building
or Premises; and (k) to take any other action which Landlord deems reasonable in
connection with the operation, maintenance, marketing or preservation of the
Premises or Building. The reduction or elimination of Tenant’s light, air or
view shall not affect Tenant’s liability under this Lease, nor shall it create
any liability of Landlord to Tenant.

 

35.       LEASE COMMENCEMENT/ACCEPTANCE OF PREMISES. At Landlord’s request,
Landlord and Tenant shall enter into a commencement letter agreement (the
“Commencement Letter”) in form substantially similar to that attached hereto as
Exhibit C. Tenant’s failure to execute and return the Commencement Letter, or to
provide written objection to the statements contained in the Commencement
Letter, within fifteen (15) days shall be deemed an approval by Tenant of the
statements contained therein.

 

36.       WAIVER OF RIGHT TO JURY TRIAL. LANDLORD AND TENANT WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, ACTION, PROCEEDING OR
COUNTERCLAIM BY EITHER PARTY AGAINST THE OTHER ON ANY MATTERS ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
AND/OR TENANT’S USE OR OCCUPANCY OF THE PREMISES OR BUILDING (INCLUDING ANY
CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR
FUTURE LAWS, STATUTES, REGULATIONS, CODES OR ORDINANCES).

 

37.       RECORDING. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a short form memorandum of this Lease for recording purposes.

 

[signatures on following page]

 

 27 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD:   TENANT:       BROOKWOOD PHILADEPHIA I, LLC,   JETPAY HR & PAYROLL
SERVICES, INC., a Delaware limited liability company   a Delaware corporation  
    By:  /s/ Kurt M. Zernich   By: /s/ Michael J. Pires Name: Kurt M. Zernich  
Name: Michael J. Pires Its: Authorized Signature   Its: President      
BROOKWOOD PHILADEPHIA II, LLC,     a Delaware limited liability company        
  By:  /s/ Kurt M. Zernich     Name: Kurt M. Zernich     Its: Authorized
Signature    

 

TENANT NOTARY

 

STATE OF                PA)

 

COUNTY OF      Lehigh) 

 

I, the undersigned authority, a Notary Public in and for said county in said
state, hereby certify that Michael J. Pires, whose name is signed to the
foregoing instrument on behalf of JETPAY HR & PAYROLL SERVICES, INC. and who is
known to me, acknowledged before me on this day that, being informed of the
contents of said instrument,<he/she> executed the same voluntarily on behalf of
JETPAY HR & PAYROLL SERVICES, INC. on the day the same bears date.

 

Given under my hand and official seal this the 20th day of October, 2017.

 

  /s/ Lisa J. Sell   Notary Public

 

AFFIX SEAL

 

My commission expires: 8/26/2019

 

 28 

 

 

EXHIBIT A

 

THE PREMISES

 

[See attached]

 

 29 

 

 

[tv478465_ex10-1img1.jpg]

 



 30 

 

 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.          The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances (including, without limitation,
coffee grounds) shall be thrown therein. All damages resulting from misuse of
the fixtures shall be borne by Tenant if Tenant or its servants, employees,
agents, visitors or licensees shall have caused the same.

 

2.          No cooking (except for hot-plate and microwave cooking by Tenants’
employees for their own consumption, the location and equipment of which is
first approved by Landlord), sleeping or lodging shall be permitted by any
tenant on the Premises. No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from the Premises.

 

3.          Except as otherwise provided in the Lease, no inflammable,
combustible, or explosive fluid, material, chemical or substance shall be
brought or kept upon, in or about the Premises. Fire protection devices, in and
about the Building, shall not be obstructed or encumbered in any way.

 

4.          Canvassing, soliciting and peddling at the Property is prohibited
and each tenant shall cooperate to prevent the same.

 

5.          There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by its agents, contractors, jobbers or others,
in the delivery or receipt of merchandise, freight, or other matters, any hand
trucks or other means of conveyance except those equipped with rubber tires,
rubber side guards, and such other safeguards as Landlord may require, and
Tenant shall be responsible to Landlord for any loss or damage resulting from
any deliveries to Tenant in the Building. Deliveries of mail, freight or bulky
packages shall be made through the freight entrance or through doors specified
by Landlord for such purpose.

 

6.          Mats, trash or other objects shall not be placed in the public
corridors. The sidewalks, entries, passages, elevators, public corridors and
staircases and other parts of the Building which are not occupied by Tenant
shall not be obstructed or used for any other purpose than ingress or egress.

 

7.          Tenant shall not install or permit the installation of any awnings,
shades, draperies and/or other similar window coverings, treatments or like
items visible from the exterior of the Premises other than those approved by the
Landlord in writing.

 

8.          No vehicles or materials shall be permitted to block any sidewalks,
driveways, loading docks or any other common area nor shall any vehicle be
parked in the parking lot for longer than is necessary for the customary
business purposes of Tenant. Landlord shall have the right, but not the
obligation, to remove any vehicles and dispose of any materials, debris, or
other items in violation of this section and such removal or disposal shall be
at the sole risk of Tenant and Tenant shall pay the cost therefor to Landlord as
Additional Rent upon demand.

 

 31 

 

 

9.          Tenant shall not allow any signs, cards or placards to be posted, or
placed within the Premises such that they are visible outside of the Premises
except as specifically provided for in this Lease.

 

10.        Tenant shall not construct, maintain, use or operate within said
Premises or elsewhere in the Building or on the outside of the Building, any
equipment or machinery which produces music, sound or noise which is audible
beyond the Premises.

 

11.        Bicycles, motor scooters or any other type of vehicle shall not be
brought into the lobby or elevators of the Building or into the Premises except
for those vehicles which are used by a physically disabled person in the
Premises.

 

12.        All blinds for exterior windows shall be building standard and shall
be maintained by Tenant.

 

13.        No additional locks shall be placed upon doors to or within the
Premises except as shall be necessary adequately to safeguard the payroll and
other confidential data of the Tenant and its customers and United States
Government security classified documents stored with the Premises. The doors
leading to the corridors or main hall shall be kept closed during business
hours, except as the same may be used for ingress or egress. If Landlord
provides a proximity card or key for the entry doors, Landlord may make a
reasonable charge for such proximity cards or keys, and replacements. Tenant,
upon termination of it tenancy, shall deliver to the Landlord all keys of
offices, rooms and toilet rooms which have been furnished Tenant or which the
Tenant shall have had made, and in the event of loss of any keys so furnished
shall pay Landlord therefore.

 

14.        Landlord reserves the right to temporarily shut down the air
conditioning, electrical systems, heating, plumbing and/or elevators when
necessary by reason of accident or emergency, or for repair, alterations,
replacements or improvement.

 

15.        No carpet, rug or other article shall be hung or shaken out of any
window of the Building and Tenant shall not sweep or throw or permit to be swept
or thrown from the Premises any dirt or other substances into any of the
corridors or halls, elevator, or out of the doors or windows or stairways of the
Building. Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be kept in or about the Building. Smoking or carrying
lighted cigars or cigarettes in the elevators of the Building is prohibited.

 

16.        Landlord shall not restrict access to the Building on weekdays, or
weekends, or holidays during the period from 6:30 AM to 10:00 PM except in cases
or emergency. Reasonable access to the Premises for Tenant’s employees and
customers shall be accorded at all times. Tenant shall be responsible for all
persons for whom it requests access and shall be liable to Landlord for all acts
of such persons.

 

 32 

 

 

17.        Tenant agrees to keep all windows closed at all times and to abide by
all rules and regulations issued by Landlord with respect to the Building’s air
conditioning and ventilation systems.

 

18.        Tenant shall not conduct or give notice of any auction, liquidation,
or going out of business sale in the Premises.

 

19.        In the event it becomes necessary for the Landlord to gain access to
the underfloor electric and telephone distribution system for purposes of adding
or removing wiring, then upon request by Landlord, Tenant agrees to temporarily
remove the carpet over the access covers to the underfloor ducts for such period
of time until work to be performed has been completed. The cost of such work
shall be borne by Landlord except to the extent such work was requested by or is
intended to benefit Tenant or the Premises, in which case the cost shall be
borne by Tenant.

 

20.        Violation of these rules, or any amendments thereof or additions
thereto, may be considered a default of Tenant’s lease and shall be sufficient
cause for termination of the Lease pursuant to the provisions of the Lease at
the option of Landlord.

 

 33 

 

 

EXHIBIT C

 

COMMENCEMENT LETTER

 

___________, 20___

 

___________________

___________________

___________________

 

RE:        Lease dated ________, between _____________, a ________ (“Landlord”)
and ______________, a __________ (“Tenant”) concerning ______________.

 

In accordance with the above-referenced Lease, we request that you and/or the
proper authority, please confirm the following statements:

 

1.          The Commencement Date is deemed to be ______________ and the
Expiration Date is ______________.

 

2.          Tenant acknowledges and agrees that as of the date of this letter
(i) all improvements required by the Lease to be performed by Landlord to the
Premises have been completed; and (ii) Tenant has accepted the Premises in its
current condition, except for ________________________________________.

 

Please confirm your agreement with the above terms of this letter by signing
below and returning a copy to Landlord. Failure to execute this letter and
deliver the same to Landlord shall be conclusive evidence against Tenant that
the above statements are accurate and true.

 

Sincerely,

 

By:     Name:     Its:    

 

AGREED TO & ACCEPTED BY:

 

      By:     Name:     Its:    

 

 34 

 

 

EXHIBIT D

 

ADDITIONAL STIPULATIONS

 

This extension option is a part of the Lease dated October __, 2017 by and
between BROOKWOOD PHILADELPHIA I, LLC, a Delaware limited liability company, and
BROOKWOOD PHILADELPHIA II, LLC, a Delaware limited liability company, as tenants
in common (“Landlord) and JETPAY HR & PAYROLL SERVICES, INC., a Delaware
corporation (“Tenant”) concerning Suite 170 located at 7450 Tilghman Street,
Allentown, Pennsylvania.

 

EXTENSION OPTION. So long as there exists no default either at the time of
exercise or on the first day of the Extension Term (as hereinafter defined) and
Tenant has not assigned this Lease in whole or in part nor sublet the Premises
in whole or in part, Tenant shall have the option to extend the Term for two (2)
additional five (5) year periods (each an “Extension Term”) upon written notice
to Landlord given not less than nine (9) months and not more than twelve (12)
months prior to the expiration of the then current Term. If Tenant fails to
exercise its option to extend the Term strictly within the time period set forth
in this section, then Tenant’s option(s) to extend the Term shall automatically
lapse and be of no further force or effect. In the event that Tenant exercises
the option(s) granted hereunder, the applicable Extension Term shall be upon the
same terms and conditions as are in effect under this Lease immediately
preceding the commencement of such Extension Term, except that the Base Rent due
from the Tenant shall be increased to Landlord’s determination of Base Rent as
provided herein, and Tenant shall have no further right or option to extend the
Term beyond the two (2) Extension Terms provided herein or to any abatements,
improvement allowance or other inducements. If Tenant timely exercises its
applicable option to extend the Term, then no later than thirty (30) days
following receipt of Tenant’s notice, Landlord shall notify Tenant in writing of
Landlord’s determination of the Base Rent for such Extension Term (“Landlord’s
Rental Notice”). If Tenant does not object to Landlord’s determination of the
Base Rent by written notice to Landlord within ten (10) days after the date of
Landlord’s Rental Notice, then Tenant shall be deemed to have accepted the Base
Rent set forth in Landlord’s Rental Notice. If Tenant does timely object to
Landlord’s determination of Base Rent for the Extension Term, the parties shall
use commercially reasonable efforts to agree upon the Base Rent for such
Extension Term, provided, however, if the parties cannot agree upon the Base
Rent within thirty (30) days after Landlord receives Tenant’s notice of
objection, then the Term shall not be extended and Tenant’s rights under this
section shall terminate and be of no further force or effect.

 

For the purposes of this section, Base Rent for the Extension Term shall reflect
Landlord’s reasonable determination of the fair market rental rate that would be
agreed upon between a landlord and a tenant for a comparable term and for space
comparable to the Premises in the Building and buildings comparable to the
Building in the market area. Such determination of fair market rental rate may
take into account any material economic differences between the terms of this
Lease and any comparison lease, such as the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes.
The determination of fair market rental rate may also take into consideration
any reasonably anticipated changes in rental conditions from the time such fair
market rental rate is being determined and the date upon which the Extension
Term shall begin. Notwithstanding the foregoing, in no event shall the Base Rent
for any Extension Term be less than the Base Rent paid by Tenant during the last
month of the then current Term.

 

 35 

 

 

RIGHT OF FIRST OFFER. Provided that (i) Tenant is not then in default under the
Lease beyond the expiration of notice, cure and grace periods, and no condition
exists which, with the giving of notice or passage of time or both, would
constitute an Event of Default hereunder, (ii) the Lease is then in full force
and effect, (iii) the Tenant named herein has not assigned the Lease or sublet
any part of the Premises and is then in actual occupancy of the entire Premises
demised hereunder, and (iv) Tenant’s financial condition meets the financial
criteria Landlord requires for the lease of such space, if, at any time during
the Term, any space located within the Building is or will be “available for
lease” and Landlord desires to lease such space, Landlord shall notify Tenant.
Landlord’s notice shall identify the space available (the "Offered Space"), set
forth the terms and conditions on which it is willing to lease the Offered
Space, which terms and conditions may include a term whose expiration date is
not coterminous with the Term applicable to the Premises, and the date on which
such Offered Space is expected to be available (collectively, the “Terms”).
Tenant shall thereupon have a one-time right and option to lease the Offered
Space on the Terms by delivering notice to Landlord within ten (10) days after
receipt of Landlord’s notice, time being of the essence. If Tenant elects to
lease the Offered Space, it shall, within thirty (30) days after such election,
enter into an amendment to the Lease on a form prepared by Landlord
incorporating the Offered Space as part of the Premises subject to the Terms. If
Tenant shall not elect to lease the Offered Space within such 10- day period, or
fails to enter into such an amendment to the Lease within such 30-day period,
then Tenant shall have no further rights under this section. Space shall not be
deemed to be "available for lease" if such space is the subject of any option or
commitment now or hereafter held by another tenant or the renewal or extension
of an expiring lease with a then existing tenant or if such space is vacant as
of the date hereof then such space shall not be deemed to be “available for
lease” until after the date upon which such space shall have been initially
leased to a third party and thereafter becomes vacant. Landlord shall not be
liable to Tenant for any failure to deliver such space as a result of any
holdover tenant or other occupant of any Offered Space.

 

FAÇADE SIGNAGE. Upon Landlord’s written approval of the location, material,
size, design and content thereof, Tenant may, at its sole cost and expense,
install a sign on the exterior of the Building (“Tenant’s Exterior Building
Signage”). Tenant’s Exterior Building Signage shall contain only Tenant’s name
and no advertising material, shall be in accordance with all applicable laws,
and shall be installed by a contractor or other party which meets with
Landlord’s prior approval. Tenant shall be solely responsible for obtaining any
necessary permits or governmental approvals required for Tenant’s Exterior
Building Signage, shall remove Tenant’s Exterior Building Signage upon the
expiration or earlier termination of this Lease, and shall reimburse Landlord
for the cost of repairing any damage caused thereby. Tenant acknowledges and
agrees that Landlord shall have the right, from time to time (but not more
frequently than once in any twelve month period), to adopt new reasonable sign
criteria governing the Building, and that, in connection therewith, Tenant, at
Tenant’s sole cost and expense, shall cause Tenant’s Exterior Building Signage
to be aesthetically compatible to any such newly adopted sign criteria. At its
expense, Tenant will maintain Tenant’s Exterior Building Signage in good
condition and repair and if Tenant fails to do so, Landlord may remove Tenant’s
Exterior Building Signage at Tenant’s expense upon twenty (20) days prior
notice.

 

 36 

 

 

TERMINATION OPTION. So long as there exists no default either at the time of
exercise or on the Early Termination Date (as hereinafter defined), the Tenant
named herein has not assigned any portion of this Lease nor sublet any portion
of the Premises, Tenant shall have the option to terminate this Lease (the
“Termination Right”) effective as of the first day of the eighty-fifth month of
the Term (the “Early Termination Date”) upon not less than twelve (12) months
prior written notice to Landlord. In order to be effective, such notice must be
accompanied by a termination payment equal to (i) the unamortized balance of
Landlord’s “Lease Costs” (as hereinafter defined) plus (ii) three (3) months’
Rent at the rate payable as of the Early Termination Date. If Tenant fails to
exercise the Termination Right strictly in accordance with this section, then
the Termination Right shall automatically lapse and Tenant shall have no right
to terminate this Lease. Upon timely exercise of the Termination Right in
compliance with the terms hereof, the Early Termination Date shall be deemed the
Expiration Date and Tenant shall surrender the Premises on or before the Early
Termination Date in accordance with the terms of this Lease. For the purposes
hereof, “Lease Costs” shall be the cost of all brokerage commissions, rental
abatements, and Tenant allowances, plus interest on the foregoing items accruing
from the Rent Commencement Date at the rate of eight percent (8%) per annum. For
purposes of determining the unamortized balance of Lease Costs, Lease Costs
shall be amortized on a straight line basis over the Initial Term. Within sixty
(60) days after substantial completion of Landlord’s Work, Landlord shall
provide a detailed breakdown of the Lease Costs and an amortization schedule for
the same, provided that any delay in delivery of such breakdown shall not have
any impact on the obligation of Tenant to pay such amounts as provided in this
paragraph.

 

GENERATOR. Tenant may locate one (1) back-up generator (“Tenant’s Generator”) in
a location adjacent to the Premises. The type, size and exact location of
Tenant’s Generator shall be subject to Landlord’s prior approval, which shall
not be unreasonably withheld, conditioned, or delayed. It is anticipated that
Tenant’s Generator shall be located in the location identified on Exhibit F
attached hereto as Generator Location, and Landlord hereby approves the location
of Tenant’s Generator within such location. Tenant shall maintain Tenant’s
Generator at Tenant’s sole cost in good working order, condition and repair.
Tenant’s Generator shall be maintained at the sole risk of Tenant and shall be
subject to applicable law and such reasonable rules and regulations from time to
time provided by Landlord. Upon Landlord’s request, Tenant shall promptly
relocate, temporarily or permanently, Tenant’s Generator. Landlord shall
reimburse Tenant for the reasonable out of pocket cost of relocating Tenant’s
Generator if such relocation is performed at the request of Landlord. Tenant’s
Generator shall not interfere with the use and operation of the Building. To the
extent that Tenant’s Generator shares facilities with any Building system,
Tenant shall pay the incremental costs of such facilities in excess of the costs
that Landlord would incur but for such sharing within thirty (30) days of
Landlord’s demand. Upon Landlord’s request, Tenant shall provide sound and
visual screening of Tenant’s Generator reasonably acceptable to Landlord and
shall secure and protect, to the extent necessary in Landlord’s determination,
Tenant’s Generator from vehicular traffic. Tenant shall be required to remove
Tenant’s Generator upon expiration or sooner termination of this Lease and
repair all damage resulting from such removal and restore any damage caused
thereby. Tenant agrees that Tenant’s Generator shall only be used for back up
purposes in the event of disruption of Tenant’s primary power source.

 

 37 

 

 

MOVING ALLOWANCE. Landlord shall reimburse Tenant in an amount up to, but not in
excess of $121,345.00, being $5.00 per useable square foot of the Premises (the
“Moving Allowance”), for the out of pocket costs paid by Tenant for cabling, new
furniture, fixtures and equipment and the moving of Tenant’s existing furniture,
equipment, other personal property, from Tenant’s current location to the
Premises (“Tenant’s Moving Costs”). All Tenant’s Moving Costs shall first be
paid by Tenant and then reimbursed by Landlord as follows: subsequent to the
Commencement Date and the completion of Tenant’s move, and provided there shall
be no existing Event of Default under this Lease, Landlord shall reimburse
Tenant for the Tenant’s Moving Costs up to the Moving Allowance within thirty
(30) days after Landlord receives Tenant’s bill therefor accompanied by invoices
evidencing the amount of Tenant’s Moving Costs and showing that such amounts
have been paid in full. There shall be no credit given to Tenant for any unused
portion of the Moving Allowance.

 

 38 

 

 

EXHIBIT E

 

WORK LETTER

 

1.          Landlord’s Work. Landlord will make certain improvements to the
Premises (the “Landlord’s Work”) as set forth on that certain space plan and
scope of work (collectively, the “Plans”) attached hereto as Schedule 1 and
previously approved by Tenant. Should said Plans or any part of Landlord’s Work
require the preparation or development of additional plans or specifications,
then Tenant shall have three (3) business days from Landlord’s submission of
such additional plans or specifications to Tenant to approve or disapprove the
same. Tenant’s failure to so approve or disapprove within such three (3)
business day period shall constitute a Tenant Delay (as defined herein) and, at
Landlord’s election, be deemed Tenant’s approval thereof. Tenant’s disapproval
of such plans and specifications shall specifically identify the nature of such
disapproval. Landlord shall then have such plans and specifications amended to
incorporate those items specified in Tenant’s disapproval to which Landlord
agrees. Tenant’s approval of such plans and specifications shall not be
unreasonably withheld, conditioned or delayed. Landlord and Tenant shall
diligently work together in good faith to agree upon such plans and
specifications, it being agreed that Tenant shall have no right to request that
such plans and specifications be revised to reflect any work which is not
contemplated on Schedule 1 attached hereto except pursuant to Section 5 below.
Upon approval, or deemed approval, of such additional plans and specifications
the same shall be deemed the “Plans” for the purposes of this Work Letter.
Except as may be otherwise shown on the Plans, Landlord shall perform Landlord’s
Work using new building standard materials, quantities and procedures then in
use by Landlord.

 

2.          Substantial Completion.

 

a.           “Substantial Completion” or “Substantially Complete” means that
Landlord’s Work has been sufficiently completed such that the Premises is
suitable for its intended purpose, notwithstanding any minor or insubstantial
details of construction, decoration or mechanical adjustment that remain to be
performed and which can be performed without materially adversely interfering
with Tenant’s ability to move into or effectively use the entire Premises.
Landlord will use commercially reasonable efforts to Substantially Complete
Landlord’s Work on or before February 26, 2018 provided this Lease is fully
executed and delivered by both parties no later than October 20, 2017 with final
approved plans and specifications for Landlord’s Work attached hereto as
Schedule 1.

 

b.           If there is a delay in the Substantial Completion of the Landlord’s
Work for any reason neither Landlord, nor the managing or leasing agent of the
Building, nor any of their respective agents, partners or employees, shall have
any liability to Tenant in connection with such delay, nor shall the Lease be
affected in any way, except that (i) the Commencement Date shall not occur until
Landlord’s Work is Substantially Complete and (ii) if Landlord is unable to
Substantially Complete Landlord’s Work on or before March 12, 2018 (the “Rent
Credit Date”), subject to delays caused by Force Majeure (as defined in the
Lease) and Tenant Delay (as defined below), the Tenant shall be entitled to one
(1) day of credit against the Base Rent payable hereunder for each day such
delay continues beyond March 12, 2018 until Landlord has Substantially Completed
Landlord’s Work. Notwithstanding the foregoing or any language of the Lease to
the contrary, if Landlord’s Work is delayed by a Tenant Delay (as defined below)
then Tenant shall begin paying Rent as required under the Lease as of the date
the Commencement Date would have occurred but for such Tenant Delay.

 

 39 

 

 

c.           Landlord shall provide Tenant with Landlord’s best estimate of the
date of Substantial Completion at least five (5) business days prior to the date
Landlord estimates that Substantial Completion will be achieved. At such point,
if in Landlord’s reasonable judgment, Landlord’s Work has proceeded to such
point where Tenant may install furniture, fixtures and equipment (“Tenant’s
Work”) within the Premises without interfering with the performance of the
Landlord’s Work (which date shall be no later than ten (10) days prior to the
estimated date of Substantial Completion only with respect to the “Printer Room”
identified on the Plans), Landlord shall so notify Tenant and, from and after
such date of notification, Tenant and its contractors shall have access to the
Premises for the purposes of performing work (the “Tenant Work”) in preparation
for Tenant’s occupancy of the Premises. In connection with such access, Tenant
agrees (a) to cease promptly upon notice from Landlord any Tenant Work which has
not been approved by Landlord or is not in compliance with the provisions of
this Lease or which shall interfere with or delay the performance of Landlord’s
Work, and (b) to comply promptly with all reasonable procedures and regulations
prescribed by Landlord from time to time for coordinating the Landlord’s Work
the Tenant Work, each with the other and with any other activity or work in the
Building, including, without limitation, the use of labor which shall work in
harmony with all other contractors performing work at the Building. Such access
by Tenant shall be deemed to be subject to all of the applicable provisions of
the Lease, except that (x) there shall be no obligation on the part of Tenant
solely because of such access to pay any Rent prior to the Rent Commencement
Date, and (y) Tenant shall not be deemed thereby to have taken or accepted
possession of the Premises or any portion thereof. If Tenant fails or refuses to
comply or cause its contractors to comply with any of the obligations described
or referred to above, then immediately upon notice to Tenant, Landlord may
revoke Tenant’s rights of access to the Premises. Landlord shall assume no
responsibility for the quality or completion of the Tenant Work under this
Section, and shall not be responsible for equipment or supplies left or stored
on the Premises by Tenant or Tenant’s contractors.

 

3.          Allowance. Landlord shall provide Tenant with a tenant improvement
allowance in an amount not greater than Nine Hundred Twenty-Two Thousand Two
Hundred Twenty-Two and 00/100 Dollars ($922,222.00) (the “Allowance”) to be
applied to the cost to perform Landlord’s Work. A four percent (4%) construction
project management fee based upon the total cost of Landlord’s Work shall be
paid to Landlord out of the Allowance. Landlord shall pay the aggregate cost of
Landlord’s Work up to an amount not to exceed the Allowance and Tenant shall pay
the excess of the aggregate cost of the Landlord’s Work over the Allowance (the
“Excess”). If Landlord estimates at any time or from time to time that there
will be an Excess, Landlord shall notify Tenant in writing of Landlord’s good
faith estimate of the amount thereof, which estimate shall be itemized in
reasonable detail. Tenant shall pay Landlord’s good faith estimate of the Excess
billed by Landlord within thirty (30) days after it receives Landlord’s bill
therefor. In the event Tenant fails to timely pay any such good faith estimate
of the Excess, such failure shall be deemed a Tenant Delay and Landlord shall be
entitled to suspend the performance of Landlord’s Work until such time as such
payment is received by Landlord. If the aggregate total cost of Landlord’s Work
performed pursuant to this Work Letter is less than the Allowance, then Tenant
may use any unused portion of the Allowance toward Tenant’s moving expenses from
its existing location to the Premises and toward the cost of Tenant’s furniture,
fixtures and equipment to be utilized by Tenant at the Premises and Tenant may
use up to $40,448.33 of any unused portion of the Allowance toward the next
installment of Base Rent due hereunder. Any other remaining portion of the
Allowance shall be retained by Landlord.

 

 40 

 

 

4.          Tenant Delay. In addition to any occurrence defined elsewhere in the
Lease or in this Work Letter as Tenant Delay, “Tenant Delay” means the
occurrence of any one or more of the following which cause an actual delay in
the completion of Landlord’s Work: (i) Tenant is Delinquent (as hereafter
defined) in submitting to Landlord any information, authorization or approvals
requested by Landlord in connection with the performance of Landlord’s Work;
(ii) the performance or completion of any work or activity by a party employed
by Tenant, including any of Tenant’s employees, agents, contractors,
subcontractors and materialmen; (iii) any postponements or delays requested by
Tenant and agreed to by Landlord regarding the completion of the Landlord’s
Work; (iv) any error in Landlord’s Work caused or related to any act or omission
by Tenant or its employees or agents; (v) the performance of any TI Changes (as
defined below); (vi) any failure of Tenant to timely review and/or approve the
Plans in accordance with this Work Letter; or (viii) any other act or omission
of the Tenant which causes a delay in the completion of Landlord’s Work. For the
purposes of this Section, the term “Delinquent” shall mean that the action or
communication required of Tenant is not taken within five (5) days following
request by Landlord.

 

5.          Changes to Landlord’s Work. Tenant will have no right to make any
changes (“TI Changes”) to the Plans or Landlord’s Work without the prior written
consent of Landlord and the execution by Landlord and Tenant of a written change
order which specifies (i) the nature of the TI Changes; (ii) an estimate of the
cost to Tenant as a result of such TI Changes; and (iii) any Tenant Delay that
will result from such TI Change. Tenant shall be solely responsible for the
costs of all TI Changes and Tenant shall pay such costs as Additional Rent upon
demand.

 

 41 

 

 

Schedule 1

 

[See attached]

 

 42 

 

 

[tv478465_ex10-1img2.jpg]

 

JetPay

Finish Selections

October 19, 2017

 

Flooring

 

Carpet 1 - Carpet Tile

Manufacturer: Shaw Contract

Series: #5T079 Field Tile

Color: #78675 Landscape

Location: Open Areas

Installation: Quarter Turn

 

Carpet 2 - Carpet Tile

Manufacturer: Shaw Contract

Series: #5T078 Realm

Color: #78675 Landscape

Location: Open Areas

Installation: In groups of 4 accent tiles/quarter turn

 

Carpet 3 - Carpet Tile

Manufacturer: Shaw Contract

Series: #5T079 Field Tile

Color: #78761 Area

Location: Offices, All conference except boardroom

Installation Methods:

-Offices: Monolithic

-Conference Rooms: Quarter Turn

 

Carpet 4-Carpet Tile

Manufacturer: Shaw Contract

Series: #5T080 Scape

Color: #78761 Area

Location: Boardroom Installation: Monolithic

 

Luxury Vinyl Plank

Manufacturer: Shaw Hard Surface

Series: #0502V Grain Direct Glue Down

Color: #64155 Ashen

Location: Reception, Boardroom Perimeter, BreakRoom, Executive Bathroom

 

Vinyl Composition Tile

Manufacturer: Armstrong

Series: Imperial Texture Standard Excelon

Color: #51927 Field Gray

Location: Packaging Area, Storage

 

 43 

 

 

[tv478465_ex10-1img2.jpg]

 

Static Dissipative Tile

Manufacturer: Armstrong

Color: #51956 Fossil Gray

Location: Print Room, Splitter Room

 

Vinyl Base 1 - Cove Base

Manufacturer: Johnsonite

Color: #264 Grounded

Location: All carpeted Areas

 

Vinyl Base 2 - Cove Base

Manufacturer: Johnsonite

Color: #281 Grizzly

Location: All Area with Vinyl Comp. Tile/Static Diss. Tile

 

Vinyl Base 3- Millwork Base System

Manufacturer: Johnsonite

Series: Reveal 4.25" High base

Color: #MW-281 Grizzly

Location: All areas with Luxury Vinyl Floor, President Office/Bathroon

 

Wall Finishes

 

Paint 1 - Sherwin Williams

Color: #SW7070 Site White

Location: General color and Door trim unless other wise noted

 

Paint 2 - Sherwin Williams

Color: #SW7017 Dorian Gray

Location: Back wall at BreakRoom, One wall in each office

 

Paint 3 - Sherwin Williams

Color: #SW6885 Knockout Orange

Location: Behind Copy Counters

 

Paint 4 - Sherwin Williams

Color: #SW6767 Aquarium

Locations: Behind TV walls at Conference Rooms/Boardroom

 

 44 

 

 

[tv478465_ex10-1img2.jpg]

 

Vinyl Wall Covering 1

Manufacturer: Eykon

Series: Fabrications

Color: #A151-022

Location: Wall behind reception desk

 

Vinyl Wall Covering 2

Manufacturer: Eykon

Series: Lombard

Color: #A132-011

Location: All walls in boardroom except walls with TV's (opposite door)

 

Millwork Finishes

 

SS-1 - Manufactured Stone

Manufacturer: Quartz Cambria

Color: New Quay

Location: Reception Desk Transaction Counters, Boardroom Counter top

 

SS-2 - Solid Surface

Manufacturer: Corian

Color: Concrete

Location: Breakroom/Coffee Counter tops

 

Plam 1 - Plastic Laminate

Manufacturer: Wilsonart

Color: #7966K-12 5th Ave Elm

Location: Reception Desk fronts & Boardroom/Coffee cabinets

 

Plam 2 - Plastic Laminate

Manufacturer: Wilsonart

Color: #D91-60 Slate Grey

Location: reception Desk Fronts/back

 

Plam 3 - Plastic Laminate

Manufacturer: Wilsonart Color: D96-60 Shadow

Location: Worksurfaces and any other interior desk locations

 

Plam 4- Plastic Laminate

Manufacturer: Wilsonart

Color: #Y0356-60 Sea Berry

Location: Breakroom Base Cabinets

 

 45 

 

 

[tv478465_ex10-1img2.jpg]

 

Plam 5 - Plastic Laminate

Manufacturer: Wilsoanrt

Color: #7976K-12 White Cypress

Location: Break Room Upper cabinets

 

Plam 6 - Plastic Laminate

Manufacturer: Wilsonart

Color: #Y0338-60 Marmalade

Location: Copy Area base cabinets

 

Plam 7 - Plastic Laminate

Manufacturer: Wilsonart

Color: #4810-60 Titanium EV

Location: Copy Area counter tops

 

Decorative Pendant

Manufacturer: Kichler

Series: Everly Lighting Collection

Color: Brushed Chrome Finish/Seeded Glass

Location: Above Reception Desk

 

 46 

 

 

[tv478465_ex10-1img3.jpg] 

 47 

 

 

[tv478465_ex10-1img4.jpg] 

 48 

 

 

EXHIBIT F

 

PARKING PLANS AND GENERATOR LOCATION

 

[tv478465_ex10-1img5.jpg]

 

 49 

 

 

[tv478465_ex10-1img6.jpg] 



 50 

 